Exhibit 10.1

 

CONFIDENTIAL

EXECUTION VERSION

 

 



 

ASSET PURCHASE AGREEMENT

 

by and between

 

OATH INC.,

 

as Seller,

 

and

 

HELIOS AND MATHESON ANALYTICS INC.,

 

as Buyer

 

Dated as of April 4, 2018

 

 



 



 

 

 

1. PURCHASE AND SALE OF THE BUSINESS 1         1.1 Purchase and Sale of Assets 1
          1.2 Excluded Assets 2           1.3 Closing Consideration 3          
1.4 Assumed Liabilities 3           1.5 Excluded Liabilities 4           1.6
Non-Assignable Assets 5           1.7 Conveyance of Transferred Customer Data
and Transferred Customer Agreements 6           1.8 Further Assurances; Further
Conveyances and Assumptions 6           1.9 Bulk Sales Law 6           1.10
Delivery of Purchased Assets 7           1.11 Social Media Accounts 7       2.
REPRESENTATIONS AND WARRANTIES OF SELLER 7         2.1 Organization and
Qualification 7           2.2 Authorization 7           2.3 Binding Effect 7    
      2.4 Non-Contravention 8           2.5 Compliance With Laws; Litigation 8  
        2.6 Business Employees 8           2.7 Contracts 9           2.8
Intellectual Property 9           2.9 Taxes 11           2.10 Financial
Statements 12           2.11 Title to Purchased Assets 12           2.12 Brokers
12           2.13 No Other Representations or Warranties 12           2.14 Full
Disclosure 12       3. REPRESENTATIONS AND WARRANTIES OF BUYER 12         3.1
Organization and Qualification 12           3.2 Capitalization 13           3.3
Authorization 13           3.4 Binding Effect 14           3.5 Non-Contravention
14           3.6 SEC Reports and Financial Statements 14

 



-i-

 

 

  3.7 Buyer Securities 15           3.8 Brokers 15           3.9 Absence of
Labor Dispute 15           3.10 Absence of Proceedings 15           3.11
Possession of Licenses and Permits 15           3.12 Title to Property 16      
    3.13 Possession of Intellectual Property Rights 16           3.14
Environmental Laws 16           3.15 Disclosure Controls 17           3.16
Accounting Controls 17           3.17 Payment of Taxes 17           3.18
Insurance 17           3.19 Investment Company Act 18           3.20 Affiliate
Transactions 18           3.21 No Shell Company 18           3.22 No Other
Representations or Warranties 18           3.23 Full Disclosure 18       4.
CERTAIN COVENANTS 18         4.1 Access and Information 18           4.2 Conduct
of the Business 18           4.3 Tax Matters 19           4.4 Business Employees
20           4.5 Commercially Reasonable Efforts 20           4.6 Contacts with
Suppliers and Customers 21           4.7 No Negotiation or Solicitation of
Competing Transactions 21           4.8 Record Retention 21       5.
CONFIDENTIAL NATURE OF INFORMATION 21         5.1 Confidentiality Agreement. 21
          5.2 Seller’s Confidential Information 21           5.3 Buyer’s
Confidential Information 22           5.4 Public Statements; Confidential Nature
of this Agreement and Transaction Documents 23

 

-ii-

 

 

6. CLOSING 23         6.1 Deliveries by Seller 23           6.2 Deliveries by
Buyer 24           6.3 Closing Date 24           6.4 Contemporaneous
Effectiveness 24         7. CONDITIONS PRECEDENT TO CLOSING 25         7.1
General Conditions 25           7.2 Conditions Precedent to Buyer’s Obligations
25           7.3 Conditions Precedent to Seller’s Obligations 25       8.
POST-CLOSING INDEMNIFICATION 26         8.1 Survival 26           8.2
Indemnification 26           8.3 Limitations on Indemnification 27           8.4
Indemnification Claims 29           8.5 Third Party Claims 29       9.
MISCELLANEOUS PROVISIONS 30         9.1 Notices 30           9.2 Expenses 31    
      9.3 Entire Agreement 32           9.4 Assignment; Binding Effect;
Severability 32           9.5 Dispute Resolution; Venue; and Governing Law 32  
        9.6 Specific Enforcement 32           9.7 Waiver of Jury Trial 33      
    9.8 Execution in Counterparts 33           9.9 No Third-Party Beneficiaries
33           9.10 Other Definitional and Interpretive Matters 33       10.
TERMINATION, WAIVER AND AMENDMENT 34         10.1 Termination 34           10.2
Effect of Termination 35           10.3 Waiver of Agreement 35           10.4
Amendment of Agreement 35

 



-iii-

 

 

SCHEDULES

 

Seller Disclosure Schedule

 

Schedule A-1(a) Certain Permitted Encumbrances Schedule 1.1(a) Purchased
Intellectual Property Rights Schedule 1.1(b) Products Schedule 1.1(c) Purchased
Technology Schedule 1.1(d) Purchased Contracts Schedule 1.1(e) Purchased
Equipment Schedule 1.1(f) Other Purchased Assets

 

EXHIBITS

 

Exhibit A-1 Form of Lock-Up Agreement Exhibit A-2 Form of Registration Rights
Agreement Exhibit B Form of Assignment and Assumption Agreement and Bill of Sale
Exhibit C Form of Domain Name Assignment Exhibit D Form of Intellectual Property
License Agreement Exhibit E Form of Transition Services Agreement Exhibit F Form
of Trademark Assignment Agreement Exhibit G Form of Buyer Warrant Agreement
Exhibit H Form of End User Notice Exhibit I Form of Advertising Representative
Agreement

 

-iv-

 

 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of April 4, 2018 by
and between OATH INC., a Delaware corporation (“Seller”) and HELIOS AND MATHESON
ANALYTICS INC., a Delaware corporation (“Buyer”). Each of Buyer and Seller is
referred to herein sometimes as a “Party” and collectively as the “Parties.” All
capitalized terms that are used but not otherwise defined in this Agreement have
the respective meanings ascribed to them in Annex A.

 

RECITALS

 

A.           Seller and certain of its Subsidiaries are, among other things,
engaged in the business of making available movie listings, ticketing services
and content and information related to films and television to end users under
the “Moviefone” brand, through the Products (the “Business”);

 

B.           The Business is composed of certain assets and liabilities that are
currently owned by or licensed to Seller or one or more of its Subsidiaries or
in respect of which Seller or one or more of its Subsidiaries is currently
obligated, as the case may be; and

 

C.           The Board of Directors of Buyer and the officers of Seller have
approved, and deem it advisable and in the best interests of their respective
stockholders for (i) Seller and its applicable Subsidiaries to sell, transfer
and assign to Buyer, and Buyer to purchase from Seller and such Subsidiaries,
the Purchased Assets, (ii) Seller and its applicable Subsidiaries to assign, and
Buyer to assume, the Assumed Liabilities, and (iii) Buyer, Seller and/or
Seller’s applicable Subsidiaries to enter into the Transaction Documents, in
each case as more fully described and upon the terms and subject to the
conditions set forth herein (such transactions contemplated by this Agreement
and the Transaction Documents being referred to herein collectively as the
“Transactions”).

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants herein
contained and intending to be legally bound hereby, the Parties hereto hereby
agree as follows:

 

AGREEMENTS

 

1.             PURCHASE AND SALE OF THE BUSINESS

 

1.1           Purchase and Sale of Assets. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Seller shall, and shall cause its
Subsidiaries to, sell, transfer, assign, convey and deliver to Buyer, and Buyer
shall purchase, acquire and accept from Seller and its Subsidiaries, free and
clear of all Encumbrances, other than Permitted Encumbrances, all right, title
and interest of Seller and its Subsidiaries in, to and under the following
(collectively, the “Purchased Assets”):

 

(a)          the Purchased Intellectual Property Rights;

 

(b)          the Products;

 

(c)          the Purchased Technology;

 

(d)          the Purchased Contracts;

 

(e)          the Purchased Equipment;

 



 - 1 - 

 

 

(f)          the Other Purchased Assets;

 

(g)          the Transferred Business Social Media Account Data;

 

(h)          subject to Section 1.7, the Customer Data solely for End Users who
are not Opt-Out End Users (the “Transferred Customer Data”); and

 

(i)           subject to Section 1.7, the Customer Agreements solely for End
Users who are not Opt-Out End Users (the “Transferred Customer Agreements”).

 

Notwithstanding anything to the contrary in this Section 1.1, the Purchased
Assets shall not include (i) any Customer Data or Customer Agreements of any
Opt-Out End Users, or (ii) any Customer Data or Customer Agreements that cannot
be transferred from Seller and its Affiliates to Buyer consistent with
applicable Law or under the terms of the applicable Customer Agreement or other
applicable Contract or privacy policy (such Customer Data and Customer
Agreements, collectively, the “Non-Transferrable Customer Material”).

 

1.2         Excluded Assets. For the avoidance of doubt, and notwithstanding
anything in Section 1.1 to the contrary, the Parties expressly acknowledge and
agree that the Purchased Assets will not include, and neither Seller nor any of
its Affiliates is selling, transferring, assigning, conveying or delivering to
Buyer, and Buyer is not purchasing, acquiring or accepting from Seller or any of
Seller’s Affiliates, any right, title or interest in, to or under any of the
assets, properties, goodwill or rights set forth or described below (such
assets, properties, goodwill or rights, the “Excluded Assets”):

 

(a)          all Technology of Seller and its Affiliates that is not Purchased
Technology, and all Intellectual Property Rights used, held for use, embodied
in, or practiced in connection with any such Technology;

 

(b)          any products and services of Seller and its Affiliates that are not
Products, and all Intellectual Property Rights used, held for use, embodied in,
or practiced in connection with any such products and services;

 

(c)          all Excluded Contracts;

 

(d)          all Excluded Equipment;

 

(e)          any proprietary development tools of Seller or any of its
Affiliates used to develop and/or test any Technology, product, or service and
all Intellectual Property Rights used, held for use, embodied in, or practiced
in connection with any such tools;

 

(f)          any claim, right or interest of Seller or any Affiliate of Seller
in or to any refund, rebate, abatement or other recovery for Taxes, the basis of
which arises or accrues in any Pre-Closing Tax Period;

 

(g)          any insurance policies, binders and claims and rights thereunder
and the proceeds thereof;

 

(h)          any of the assets of any Seller Benefit Plan;

 

(i)          any rights, rights of recovery, claims, defenses or causes of
action of Seller or any Affiliate of Seller against Third Parties relating to
the assets, properties, business or operations of Seller or any Affiliate of
Seller to the extent related to, arising from, or incurred in connection with
conditions or events occurring prior to the Closing;

 



 - 2 - 

 

 

(j)          all Non-Transferrable Customer Material;

 

(k)          any other Intellectual Property Rights of Seller or its Affiliates
that are not Purchased Intellectual Property Rights;

 

(l)          all Business Social Media Account Data other than Transferred
Business Social Media Account Data; and

 

(m)          all of Seller’s rights under this Agreement and the Transaction
Documents.

 

1.3           Closing Consideration. In consideration of the sale, transfer,
assignment, conveyance and delivery by Seller and its Subsidiaries of the
Purchased Assets to Buyer and the rights granted to Buyer under this Agreement
and the Transaction Documents, Buyer shall, at the Closing:

 

(a)          pay to Seller, a cash amount equal to $1,000,000 by wire transfer
of immediately available funds to an account designated by Seller’s written
instruction provided to Buyer at least two Business Days prior to Closing;

 

(b)          issue to Seller a number of Buyer Shares, rounded up to the nearest
whole number, equal to (A) US$7,500,000 divided by (B) the Buyer Shares Trading
Price as of the Closing Date (such Buyer Shares issued at the Closing, the
“Closing Shares”), which Closing Shares shall be issued in accordance with the
Lock-Up Agreement;

 

(c)          issue to Seller a number of Buyer Warrants equal to the number of
Closing Shares (such Buyer Warrants issued at the Closing, the “Closing
Warrants”), which Closing Warrants shall be issued in accordance with the Buyer
Warrant Agreement; and

 

(d)          assume the Assumed Liabilities (items referred to in clauses (a)
through (d), collectively, the “Closing Consideration”).

 

1.4           Assumed Liabilities. Upon the terms and subject to the conditions
of this Agreement, at the Closing, Buyer shall accept, assume and agree to pay,
perform or otherwise discharge, in accordance with the respective terms and
subject to the respective conditions thereof, the Assumed Liabilities. For
purposes of this Agreement, the term “Assumed Liabilities” means the Liabilities
and Encumbrances set forth or described in items (a) through (g) below, whether
or not any such Liabilities or Encumbrances have a value for accounting purposes
or are carried or reflected in or specifically referred to in Seller’s or any
Affiliate of Seller’s financial statements:

 

(a)          any and all Liabilities arising under or pursuant to the Purchased
Contracts on or after the Closing;

 

(b)          any and all Liabilities arising from the Products, the Transferred
Customer Data and the Transferred Customer Agreements, and the designing,
developing, selling, hosting, licensing, marketing, distributing, maintaining
and supporting of the Products, the Transferred Customer Data and the
Transferred Customer Agreements on or after the Closing;

 



 - 3 - 

 

 

(c)          any and all (i) Permitted Encumbrances and (ii) other Encumbrances
and other obligations related to the Purchased Assets that are specifically
identified in this Agreement or the Schedules hereto;

 

(d)          any and all Liabilities with respect to the Business or the
Purchased Assets, arising on or after the Closing or otherwise from the conduct
of the Business or the ownership, use, operation or maintenance of the Purchased
Assets by Buyer;

 

(e)          any and all Liabilities arising as a result of (i) any Transferred
Employee’s employment with Buyer or its Affiliates (including all Liabilities
for all salary, wages, bonuses, commissions, vacation pay and paid time off, and
all compensation and benefits for services provided to Buyer or its Affiliates
after the Closing), and (ii) the termination of the employment of a Transferred
Employee by Buyer or its Affiliates following the Closing Date;

 

(f)          any and all Liabilities for Transfer Taxes for which Buyer is
responsible pursuant to Section 4.3(c); and

 

(g)          any and all Liabilities of Seller and its Affiliates with respect
to the Business Social Media Accounts, Buyer Social Media Account Data or
Transferred Business Social Media Account Data, in each case arising on or after
the Closing or otherwise as a result of the Transactions.

 

1.5           Excluded Liabilities. Notwithstanding anything in Section 1.4 to
the contrary, Seller and Buyer hereby expressly acknowledge and agree that the
Assumed Liabilities will not include, neither Seller nor any of its Subsidiaries
shall assign to Buyer pursuant to this Agreement, and Buyer shall not accept or
assume or be obligated to pay, perform or otherwise assume or discharge any
Liabilities of Seller or any Affiliate of Seller pursuant to or under the
Excluded Liabilities. For purposes of this Agreement, the term “Excluded
Liabilities” means any and all Liabilities of Seller or any of its Affiliates
that do not constitute Assumed Liabilities, including any and all Liabilities
set forth or described in paragraphs (a) through (g) below, in each case whether
or not any such Liability has a value for accounting purposes or is carried or
reflected on, or specifically referred to in, Seller’s or the applicable
Affiliate’s financial statements:

 

(a)          any and all Liabilities to the extent arising from or incurred in
connection with the Excluded Assets;

 

(b)          any and all Liabilities of Seller or any of its Subsidiaries for
Excluded Taxes;

 

(c)          any and all Liabilities of Seller or any of its Subsidiaries for
Transaction Expenses;

 

(d)          any and all Liabilities of Seller or any of its Subsidiaries to the
extent arising from or incurred in connection with (i) any Seller Benefit Plan
or (ii) any compensation-related or other Liabilities to the extent relating to
the employment or service of any Employee with Seller or any of its Affiliates
prior to Closing or the termination of service or employment of any Employee by
Seller or any of its Affiliates prior to Closing;

 

(e)          any and all Liabilities of Seller or its Subsidiaries under or
arising out of this Agreement (other than any Transfer Taxes for which Buyer is
responsible pursuant to Section 4.3(c));

 

(f)          any and all Liabilities with respect to the Business or the
Purchased Assets, arising before the Closing, or otherwise from the conduct of
the Business or the ownership, use, operation or maintenance of the Purchased
Assets by Seller, in each case prior to the Closing; and

 



 - 4 - 

 

 

(g)          any and all Liabilities of Seller and its Affiliates with respect
to the Business Social Media Accounts or Transferred Business Social Media
Account Data (except to the extent also constituting Buyer Social Media Account
Data) arising prior to the Closing.

 

1.6         Non-Assignable Assets.

 

(a)          Neither this Agreement nor the consummation of the Transactions
contemplated hereby will be construed as an attempt or agreement to sell,
transfer, assign, convey or deliver any asset, property or right to Buyer or any
of its Subsidiaries (provided, that this Section 1.6(a) will not affect whether
any asset, property or right will, once any required consent or waiver is
obtained, be deemed to be a Purchased Asset for any other purpose under this
Agreement) which in each case by its terms or by Law is not transferable or
assignable, as applicable, without the consent or waiver of a third party or is
terminable or cancelable by a third party in the event of such a transfer or
assignment without the consent or waiver of such third party, in each case
unless and until such consent or waiver has been obtained (collectively, the
“Non-Assignable Assets”). In no case shall “Non-Assignable Assets” include the
Business Social Media Accounts.

 

(b)          Prior to and for six months after the Closing, Seller shall use its
and shall cause its Subsidiaries to use their commercially reasonable efforts to
obtain, or to cause to be obtained, any consent or waiver that is required for
Seller and its Subsidiaries to sell, transfer, assign, convey and deliver the
Purchased Assets to Buyer pursuant to this Agreement. Notwithstanding anything
to the contrary herein, if any applicable third party to any Purchased Asset
conditions its grant of a consent or waiver (including by threatening to
exercise a “recapture” or other termination right) upon, or otherwise requires
in response to a notice, consent or waiver request regarding this Agreement, the
payment of a consent fee or other consideration, or the provision of additional
security (including a guaranty), Seller shall not be required to make, or to
cause its Subsidiaries to make, any such payments or to provide any such
additional security. To the extent permitted by applicable Law and the terms of
and/or applicable to the applicable Non-Assignable Asset, in the event any such
consent or waiver cannot be obtained prior to Closing, from the Closing and
until six months after the Closing Date, (i) the Non-Assignable Assets subject
thereto and affected thereby shall be held, as of and from the Closing, by
Seller in trust for the benefit of Buyer, and all benefits and obligations
existing thereunder will be for Buyer’s account, (ii) Buyer shall pay, perform
or otherwise discharge (in accordance with the respective terms and subject to
the respective conditions thereof, and in the name of Seller) all of the
covenants and obligations of Seller incurred after the Closing with respect to
such Non-Assignable Assets, (iii) Seller shall take or cause to be taken,
subject to the second sentence of this Section 1.6(b), such actions in its name
or otherwise as Buyer may reasonably request so as to provide Buyer with the
benefits of such Non-Assignable Assets and to, using commercially reasonable
efforts, effect the collection of money or other consideration that becomes due
and payable under such Non-Assignable Assets, and to pay over to Buyer all money
or other consideration received by it in respect of such Non-Assignable Assets,
(iv) Seller shall use commercially reasonable efforts to enforce, at the request
of and for the account of Buyer, any rights of Seller arising from such
Non-Assignable Assets against any third party (including any Governmental
Authority), including the right to elect to terminate in accordance with the
terms thereof upon the advice of Buyer, and (v) Buyer and Seller shall mutually
cooperate to provide any other alternative arrangements as may be reasonably
required to implement the purposes of this Agreement and the Transaction
Documents. If and when such consent or waiver is obtained, Seller shall, and
shall cause its Subsidiaries to, sell, transfer, assign, convey and deliver such
Non-Assignable Asset to Buyer or its applicable Subsidiaries for no additional
consideration.

 

(c)          As of and from the Closing Date, Seller authorizes (and shall cause
each of its applicable Subsidiaries to authorize) Buyer (and, to the extent
applicable, each of its Subsidiaries), to the extent permitted by applicable Law
and the terms of and/or applicable to the Non-Assignable Assets, at Buyer’s
expense, to perform all the obligations and receive all the benefits of Seller
and its Subsidiaries under the Non-Assignable Assets.

 



 - 5 - 

 

 

1.7         Conveyance of Transferred Customer Data and Transferred Customer
Agreements.

 

(a)          Notwithstanding anything to the contrary in this Agreement
(including Section 1.1), the Parties acknowledge and agree that any sale,
transfer, assignment, conveyance and delivery, and any purchase, acquisition and
acceptance, of the Transferred Customer Data and Transferred Customer Agreements
shall be subject to this Section 1.7.

 

(b)          As soon as practicable following the Closing Date (and in any event
within two Business Days after the Closing Date), (i) Buyer will make available
its own terms of service and privacy policy applicable to the Generally
Available Products, through a web page for the Generally Available Products, and
provide to Seller the URL for each such web page, and (ii) subject to Buyer’s
compliance with the foregoing, Seller or one of its Affiliates shall send a
notice, substantially in the form attached hereto as Exhibit H (the “End User
Notice”), to substantially all End Users for whom Seller has an available email
address. Each End User who responds to Seller that he or she opts out of the
transfer of his or her Customer Data or Customer Agreement from Seller to Buyer
within the deadline specified in the End User Notice, which deadline shall be no
later than 30 days following the date the End User Notice is sent to End Users,
is referred to as an “Opt-Out End User.” Seller shall keep written records for a
period of three years setting forth a list of End Users that were sent an
End-User Notice, and reasonably evidencing each applicable Opt-Out End User’s
election to opt-out in accordance with this Section 1.7(b).

 

(c)          No later than 37 days following the date the End User Notice is
sent to End Users, Seller shall deliver, or cause to be delivered, to Buyer the
Transferred Customer Data, and Seller shall assign, or caused to be assigned, to
Buyer the Transferred Customer Agreements, excluding in each case any
Non-Transferrable Customer Material, for all End Users who were sent an End User
Notice and who are not Opt-Out End Users.

 

1.8         Further Assurances; Further Conveyances and Assumptions. From time
to time following the Closing, Seller and Buyer shall, and shall cause their
respective Subsidiaries to, execute, acknowledge and deliver all such further
conveyances, notices, assumptions, releases and acquittances and such other
instruments, and shall take such further actions, as may be necessary or
appropriate to fully and effectively transfer, assign and convey unto Buyer and
its respective successors or assigns, all of the properties, rights, titles,
interests, estates, remedies, powers and privileges intended to be transferred,
assigned or conveyed to Buyer under this Agreement and the Transaction Documents
and for Buyer and its respective successors and assigns to fully and effectively
assume the Assumed Liabilities under this Agreement, and to otherwise make
effective the Transactions and to confirm Buyer’s title to or interest in the
Purchased Assets, to put Buyer in actual possession and operating control
thereof and to assist Buyer in exercising all rights with respect thereto,
including (i) transferring back to Seller or its applicable Subsidiary any asset
or liability not contemplated by this Agreement to be a Purchased Asset or an
Assumed Liability, respectively, which asset or liability was transferred to
Buyer at the Closing, and (ii) transferring to Buyer any asset or liability
contemplated by this Agreement to be a Purchased Asset or an Assumed Liability,
respectively, which was not transferred to Buyer at the Closing.

 

1.9         Bulk Sales Law. Buyer hereby waives compliance by Seller and its
Subsidiaries with the requirements and provisions of any “bulk sales,” “bulk
transfer” or any similar Laws of any jurisdiction, including Article 6 of the
California Uniform Commercial Code, that may otherwise be applicable with
respect to the sale of any or all of the Purchased Assets to Buyer; provided,
however, that any Liabilities arising out of the failure of Seller to comply
with the requirements of any “bulk sales,” “bulk transfer” or any similar Laws
of any jurisdiction will be treated as Excluded Liabilities.

 



 - 6 - 

 

 

1.10       Delivery of Purchased Assets. To the extent any intangible Purchased
Assets will be transferred to Buyer, Seller will (a) transfer such Purchased
Assets (including Software) by remote electronic communications, and without
providing any storage media (e.g., flash drives or other tangible media) to
Buyer in connection with the transfer, and (b) reasonably cooperate with Buyer
regarding such transfer.

 

1.11         Social Media Accounts. Upon the terms and subject to the conditions
of this Agreement, at the Closing, Seller shall transfer, convey and deliver to
Buyer, and Buyer shall acquire and accept from Seller the username and password
(the “Social Media Login Credentials”) for the social media accounts of Seller
set forth on Schedule 1.11 (the “Business Social Media Accounts”) and all
Transferred Business Social Media Account Data.

 

2.             REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to the exceptions set forth in the Seller Disclosure Schedule delivered
by Seller to Buyer concurrently with the execution of this Agreement (which
disclosures will delineate the section or subsection to which they apply but
will also qualify such other sections or subsections in this Article 2 to the
extent that it is reasonably apparent (without a specific cross-reference) on
its face from a reading of the disclosure items that such disclosure is
applicable to such other section or subsection), Seller represents and warrants
to Buyer, as of the date of this Agreement and as of the Closing Date, as
follows (provided, that no representation or warranty is made with respect to
the Business Social Media Accounts):

 

2.1         Organization and Qualification. Seller is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite corporate power and authority to carry on the
Business as currently conducted and to own or lease and operate the Purchased
Assets owned or leased by it. Seller is duly qualified to do business and is in
good standing as a foreign corporation (in any jurisdiction that recognizes such
concept) in each jurisdiction where the ownership or operation of the Purchased
Assets or the operation or conduct of the Business requires such qualification,
except where the failure to be so qualified or in good standing individually or
in the aggregate has not had and would not reasonably be expected to have a
Business Material Adverse Effect.

 

2.2         Authorization. Seller has full corporate power and authority to
execute and deliver this Agreement and the Transaction Documents to which it
will be a party and to consummate the Transactions. The execution, delivery and
performance by Seller of this Agreement and the Transaction Documents to which
it will be a party and the consummation by each of them of the Transactions have
been duly authorized (i) in accordance with all necessary corporate approval
requirements of Seller, and (ii) by the stockholders of Seller, in each case
where required by applicable Law, and no other corporate action on the part of
Seller is necessary to authorize the execution and delivery by Seller of this
Agreement, any Transaction Document to which it will be a party or the
consummation of the Transactions.

 

2.3         Binding Effect. This Agreement has been duly executed and delivered
by Seller and, assuming the accuracy of Buyer’s representations and warranties
contained in Section 3.3, this Agreement is, and the Transaction Documents, when
duly executed and delivered by Seller, will be, valid and legally binding
obligations of Seller, enforceable against Seller in accordance with their
respective terms, except to the extent that enforcement of the rights and
remedies created hereby and thereby may be affected by bankruptcy,
reorganization, moratorium, insolvency and similar Laws of general application
affecting the rights and remedies of creditors and by general equity principles.

 



 - 7 - 

 

 

2.4         Non-Contravention. The Transaction Documents and the Transactions,
the execution, delivery and performance of this Agreement by Seller and of the
Transaction Documents by Seller and, to the extent applicable, Seller’s
Subsidiaries, and the consummation of the Transactions do not and will not: (i)
result in a breach or violation of any provision of Seller’s certificate of
incorporation or by-laws or other similar organizational documents, (ii) violate
or result in a breach of or constitute an occurrence of default under any
provision of, result in the acceleration or cancellation of any material
obligation under, or give rise to a right by any party to terminate or amend its
obligations under, any material Contract related to the Purchased Assets or the
Assumed Liabilities to which Seller is a party or by which it is bound, or (iii)
violate in any material respect any Law of any Governmental Authority having
jurisdiction over Seller or the Purchased Assets.

 

2.5         Compliance With Laws; Litigation.

 

(a)          Except as set forth in Section 2.5(a) of the Seller Disclosure
Schedule, with respect to the Business as conducted by Seller, Seller is in
compliance with all applicable Laws to which Seller is subject, except for any
noncompliance that would not reasonably be expected to have a Business Material
Adverse Effect. Seller possesses all material licenses and material permits
which are required in order to conduct the Business as presently conducted (for
clarity, the preceding reference to “licenses” does not include licenses with
respect to Intellectual Property Rights or Technology). This Section 2.5(a) does
not address or otherwise encompass any intellectual property matters covered in
Section 2.8.

 

(b)          As of the date hereof, except as set forth on Section 2.5(b) of the
Seller Disclosure Schedule, (i) no Order is in effect, (ii) there is no Action
or governmental investigation pending or, to Seller’s knowledge, threatened
against Seller with respect to the Business or the Purchased Assets, and (iii)
there is no Action by Seller pending, or that Seller intends to initiate,
against any other Person, in each case that (A)(I) relates to the Purchased
Assets or (II) seeks to restrain or enjoin the consummation of the Transactions
and (B) has had, or would reasonably be expected to have, a Business Material
Adverse Effect.

 

2.6         Business Employees.

 

(a)          Section 2.6(a) of the Seller Disclosure Schedule contains a true,
correct and complete list, as of the date hereof, of all Business Employees,
showing for each Business Employee, such Business Employee’s name or employee ID
number, position held, service commencement date and base salary or base wage
rate, target annual cash bonus opportunity as of the date specified on such
list, whether such Business Employee is employed or engaged as an independent
contractor, and whether or not such Business Employee has an employment
agreement. None of the Business Employees is represented by a union nor is
Seller party to any collective bargaining agreements or other agreements with
any labor organization that apply to the Business or the Business Employees.

 

(b)          Except as set forth in Section 2.6(b) of the Seller Disclosure
Schedule or as required by applicable Laws, the employment of each Business
Employee is terminable by Seller or the applicable Subsidiary of Seller at will.
To Seller’s knowledge, no Business Employee has any present intention to
terminate his or her employment.

 

(c)          With respect to the Business Employees, there is not pending or
existing, and to Seller’s knowledge there is not threatened, (i) any strike,
slowdown, picketing, organized work stoppage, or other material labor dispute;
(ii) any application for certification of a collective bargaining agent; or
(iii) to Seller’s knowledge, any union organizing attempts.

 



 - 8 - 

 

 

2.7         Contracts. Seller has made available to Buyer a correct and complete
copy of each written Purchase Contract and a written summary setting forth the
terms and conditions of any oral Purchased Contract. Each Purchased Contract (a)
is valid, binding and enforceable against Seller or the applicable Subsidiary of
Seller, and, to Seller’s knowledge, the other parties thereto in accordance with
its terms and is in full force and effect, and (b) the consummation of the
Transactions will neither materially violate nor by their terms result in the
material breach, termination, suspension of, or acceleration of any material
payments with respect to, such Purchased Contract. Except as identified in
Section 2.7 of the Disclosure Schedule, neither Seller nor any Subsidiary of
Seller party to a Purchased Contract has received any written notice that it is
in material default under or in material breach of or is otherwise materially
delinquent in performance under any Purchased Contract, and, to Seller’s
knowledge, (i) each of the other parties thereto has performed all material
obligations required to be performed by it under, and is not in material default
under, any Purchased Contract, and (ii) no event has occurred that with notice
or lapse of time would constitute a breach or default, or permit termination,
modification, or acceleration, under any Purchased Contract.

 

2.8         Intellectual Property.

 

(a)          Section 2.8(a) of the Disclosure Schedule sets forth, with the
application number, application date, registration/issue number,
registration/issue date, title or mark, country or other jurisdiction and
owner(s), as applicable, a complete and correct list of all the following
Purchased Intellectual Property Rights active as of the date of this Agreement:
(i) registered Trademarks and applications therefor, and (ii) Domain Names (the
foregoing constituting the “Transferred Registered IP”). Other than the
Transferred Registered IP, there are no registrations, or pending applications,
that have been filed with any applicable Governmental Authority included in the
Purchased Intellectual Property Rights. To Seller’s knowledge, the Transferred
Registered IP is valid, subsisting and enforceable. No Transferred Registered IP
is the subject of any pending re-examination, opposition or cancellation
proceeding, other than as set forth in Section 2.8(a) of the Disclosure
Schedule. Any and all renewal and maintenance fees, annuities or other fees due
and payable before Closing to any Governmental Authority to maintain the
Transferred Registered IP have been paid in full through Closing. There are no
actions that must be taken by Seller or any of its Subsidiaries within ninety
(90) days after the date of this Agreement and that are necessary to obtain,
maintain, perfect, preserve or renew any Transferred Registered IP. All
necessary documents, recordations and certificates in connection with the
Transferred Registered IP have been filed with the relevant trademark or other
authorities in the United States or other applicable foreign jurisdiction set
forth on Section 2.8(a) of the Disclosure Schedule, as the case may be, for the
purposes of prosecuting, perfecting and maintaining the Transferred Registered
IP.

 

(b)          Seller or its Subsidiaries exclusively own all right, title and
interest in and to the Purchased Intellectual Property Rights and Purchased
Technology free and clear of any Encumbrances, other than Permitted
Encumbrances; provided that the foregoing does not constitute a representation
or warranty regarding infringement, dilution, misappropriation or other
violation of third-party Intellectual Property Rights, and any such
representation and warranty is solely as set forth in subsection (d) below. To
Seller’s knowledge, all of the Purchased Intellectual Property Rights are valid
and subsisting. Seller has not granted any license, covenant not to sue or title
(in whole or in part) to any of the Purchased Intellectual Property Rights other
than pursuant to a Contract disclosed to Buyer, licenses to customers, end
users, resellers, and distributors granted directly or indirectly by Seller in
the ordinary course of business, non-exclusive Patent licenses entered into by
Seller, or licenses that arise as a matter of law by implication as a result of
sales or other provision of Products and other products and services by Seller.

 



 - 9 - 

 

 

(c)          The Purchased Intellectual Property Rights are not the subject of
any judgment, order, writ, injunction or decree of any Governmental Authority
that would materially adversely affect the Purchased Intellectual Property
Rights, and, to Seller’s knowledge, no such thing is threatened against Seller
involving the Purchased Intellectual Property Rights, except for office actions
and similar proceedings by the applicable Governmental Authorities in the normal
course of prosecution efforts to register, issue or maintain the Transferred
Registered IP.

 

(d)          Except as set forth on Section ‎2.8(d) of the Disclosure Schedule,
none of the research, design, development, sale, hosting, licensing, marketing,
use, distribution or support by Seller of Products, nor the use by Seller in the
operation of the Business of the Purchased Intellectual Property Rights, in each
case as of the Closing Date, infringes, misappropriates, or otherwise violates
the Copyright rights of any other Person or, to Seller’s knowledge, infringes,
dilutes, misappropriates, or otherwise violates any other Intellectual Property
Rights of any other Person. Except as set forth on Section ‎2.8(d) of the
Disclosure Schedule, there is no Action pending against Seller or, to Seller’s
knowledge, threatened in writing against Seller that alleges that the Products
or the Purchased Intellectual Property Rights infringe, dilute or misappropriate
the Intellectual Property Rights of any third party, or alleging ownership,
solely or jointly, of the Purchased Intellectual Property Rights by a third
Person. Except as set forth on Section 2.8(d) of the Disclosure Schedule, to
Seller’s knowledge, none of the Purchased Intellectual Property Rights is
currently being materially infringed, misappropriated or otherwise violated by
any Person. Neither Seller nor any of its Subsidiaries has brought any Action
against any Person that remains unresolved as of the date of this Agreement
alleging (i) infringement, misappropriation or other violation of any of the
Purchased Intellectual Property Rights, or (ii) breach of any license,
sublicense or other agreement authorizing such Person to use any Purchased
Intellectual Property Rights. Neither Seller nor any of its Subsidiaries has
received any written notice within the three (3) year period prior to the date
of this Agreement, nor is there any pending Action, alleging that Seller or any
of its Subsidiaries is obligated to indemnify any Person for alleged
infringements or violations of Intellectual Property Rights relating to the
Products or Purchased Intellectual Property Rights.

 

(e)          Any Employee who has made a material contribution to any Purchased
Intellectual Property Rights has signed an agreement that provides for (i) the
non-disclosure by such Person of any of Seller’s or any of its Subsidiaries’
Confidential Information exclusively related to the Business, and (ii) the
irrevocable assignment by such Person to Seller or any of its Subsidiaries of
all Purchased Intellectual Property Rights arising out of such Person’s
employment or engagement by, or contract with, Seller or any of its
Subsidiaries. Without limiting any other provision of this Agreement, to the
knowledge of Seller, no Employee of Seller or its Subsidiaries owns or has any
right to the Purchased Intellectual Property Rights, except for any
non-assignable moral rights or other similar non-transferrable rights under
applicable Law, nor has any Employee made any written assertions to Seller
within the three (3) year period prior to the date of this Agreement with
respect to any alleged ownership or rights thereto.

 

(f)           Section 2.8(f) of the Disclosure Schedule sets forth, as of the
date hereof, a complete list of Third Party Components (excluding Permissive
Open Source Software) and Copyleft Software embedded in the Products. For the
Copyleft Software embedded in the Products as of the date hereof, Section 2.8(f)
of the Disclosure Schedule identifies (i) the Product that embeds the Copyleft
Software, (ii) whether any modification to such Copyleft Software, as embedded
in such Product, was made by or for Seller or any of its Subsidiaries; (iii) the
name and version number of the applicable license agreement for each such item
of Copyleft Software; and (iv) the manner in which such Copyleft Software is
embedded in each Product. Except as set forth on Section 2.8(f) of the
Disclosure Schedule, neither the Seller nor any of its Subsidiaries has used
Open Source Software in any manner that would: (A) require the disclosure or
distribution of any Purchased Intellectual Property Rights or Products in source
code form; (B) require the licensing of any Purchased Intellectual Property
Rights or Products for the purpose of making derivative works; or (C) impose any
restriction on the consideration to be charged for the distribution of any
Purchased Intellectual Property Rights or Products.

 



 - 10 - 

 

 

(g)          As of the date hereof, except as set forth on Section 2.8(g) of the
Disclosure Schedule, neither Seller nor any of its Subsidiaries, nor, to
Seller’s knowledge, any other Person acting on their behalf, has disclosed,
delivered or licensed to any Person, agreed to disclose, deliver or license to
any Person, or permitted the disclosure, delivery or licensing to any Person of,
any Source Code for any Software included in the Purchased Technology (excluding
any Source Code for any Open Source Software) except for disclosures to (i)
escrow agents, or (ii) Employees under binding agreements that prohibit the
disclosure thereof and prohibit the use thereof except in the performance of
services to Seller or any Subsidiary thereof. None of Seller or any of its
Subsidiaries has any duty or obligation (whether present, contingent or
otherwise) to deliver, license or make available the Source Code for any
Purchased Technology to any escrow agent or other Person as a result of the
consummation of this Agreement.

 

(h)          Seller has in place appropriate processes and procedures for
discovering and correcting bugs, defects or errors that materially and adversely
affect the use, functionality or performance of the Products or Purchased
Technology and, to Seller’s knowledge, has corrected or is in the process of
correcting all such bugs, defects and errors. Seller and, to the extent
applicable, its Subsidiaries have taken commercially reasonable measures
designed to prevent the introduction of computer viruses, unauthorized disabling
mechanisms, worms, unauthorized software locks, drop dead devices, Trojan horse
routines, trap doors or time bombs (“Contaminants”) into the Products or
Purchased Technology. Seller and its Subsidiaries have taken commercially
reasonable steps designed to protect the Purchased Assets from Contaminants and
other loss or impairment. To the knowledge of Seller, there have been no
unauthorized intrusions or breaches of the security of the Purchased Assets that
that have had, individually or in the aggregate, a Business Material Adverse
Effect.

 

(i)          Seller has complied and is compliance in all material respects with
all (i) applicable Laws relating to the rights of any Person with respect to
Personal Information contained in the Purchased Assets, including applicable
Laws relating to the collection, storage, use, security and transfer of such
Personal Information, and (ii) public-facing privacy or data security policies
adopted by Seller applicable to such Purchased Assets. To the knowledge of
Seller, no Actions are pending or have been threatened in writing with respect
to Seller’s receipt, collection, use, storage, processing, disclosure or
disposal of Personal Information contained in the Purchased Assets.

 

(j)          No Purchased Contract contains (i) any non-compete or other
material restriction on the scope of the Business that would bind Buyer, or (ii)
any term that would grant rights or access to, or the placement in or release
from escrow of, any Source Code or other Intellectual Property Rights, in each
case as a result of the assignment of such Purchased Contract to Buyer or the
consummation of the transactions contemplated by this Agreement.

 

(k)          Seller has taken reasonable steps to protect its rights in any
Confidential Information that constitutes Purchased Intellectual Property Rights
and that Seller in its reasonable business judgment desired to keep
confidential, including maintaining a policy requiring that all employees,
consultants and independent contractors who have access to any such Confidential
Information enter into nondisclosure agreements requiring the protection of such
Confidential Information.

 

2.9          Taxes.

 

(a)          Seller has paid all Taxes (including penalties and interest) in
connection with the operation of the Business and the ownership of the Purchased
Assets, with respect to all Tax periods ending on or prior to the Closing Date,
that were due and payable prior to the date hereof.

 

(b)          There are no Encumbrances for Taxes upon the Purchased Assets,
except for Permitted Encumbrances. There are no pending or, to the knowledge of
Seller, threatened audits, examinations or similar proceedings for the
assessment or collection of Taxes against Seller or any of its Subsidiaries that
could reasonably be expected to result in a Tax lien on the Purchased Assets.

 



 - 11 - 

 

 

(c)          None of the Purchased Assets is a “United States real property
interest” within the meaning of Section 897(c)(1) of the Code.

 

(d)          The representations and warranties set forth in this Section 2.9
are Seller’s sole and exclusive representations and warranties regarding Tax
matters.

 

2.10       Financial Statements. Seller has made available prior to the date
hereof to Purchaser the unaudited, unreviewed statement of income of the
Business for each fiscal quarter of the fiscal years ended December 31, 2015,
December 31, 2016 and December 31, 2017 (collectively the “Unreviewed Financial
Statements”). The Unreviewed Financial Statements are accurate in all material
respects and present fairly the financial condition of the Business as of such
dates and the results of operations of the Business for such periods. The
Unreviewed Financial Statements have been prepared in accordance with GAAP
(except that the Unreviewed Financial Statements do not have notes thereto),
were prepared with the best reasonably available information and are based on
reasonable assumptions regarding the historical activity of the Business.

 

2.11       Title to Purchased Assets. Seller has good and valid title to, a
valid leasehold interest in, or a valid license to use, all of the Purchased
Assets. All such Purchased Assets (including leasehold interests) are free and
clear of Encumbrances except for Permitted Encumbrances.

 

2.12       Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based on
arrangements made by or on behalf of Seller.

 

2.13       No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 2, none of Seller, any
Affiliate of Seller or any other Person makes any representations or warranties,
and Seller hereby disclaims any other representations or warranties, whether
made by Seller or an Affiliate of Seller, or any of their respective
Representatives, with respect to the execution and delivery of this Agreement or
any Transaction Document, any of the Transactions, the Purchased Assets, the
Assumed Liabilities or the Business, notwithstanding the delivery or disclosure
to Buyer or its Representatives of any documentation or other information with
respect to one or more of the foregoing. Notwithstanding anything to the
contrary contained herein, no representation or warranty contained in this
Article 2 is intended to, or does, cover or otherwise pertain to any assets that
are not included in the Purchased Assets or any Liabilities that are not
included in the Assumed Liabilities.

 

2.14         Full Disclosure. No representation or warranty by Seller in this
Agreement and no statement contained in the Disclosure Schedule to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.

 

3.             REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and Seller Subsidiary, as of the date of
this Agreement and as of the Closing Date, as follows:

 

3.1           Organization and Qualification.

 

(a)          Buyer is a corporation duly organized, validly existing and in good
standing under the Laws of the State of Delaware, and has all requisite
corporate power and authority to carry on its business as currently conducted
and to own or lease and operate its properties. Buyer is duly qualified to do
business and is in good standing as a foreign corporation (in any jurisdiction
that recognizes such concept) in each jurisdiction where the ownership or
operation of its assets or the operation or conduct of its business requires
such qualification, except where the failure to be so qualified or in good
standing, individually or in the aggregate, has not had and would not reasonably
be expected to have a material adverse effect on the ability of Buyer to perform
its obligations under this Agreement and the Transaction Documents.

 



 - 12 - 

 

 

(b)          Each of Buyer’s Subsidiaries is duly organized, validly existing
and in good standing (in any jurisdiction that recognizes such concept) under
the Laws of its jurisdiction of organization and has all requisite corporate
power and authority to carry on its business as currently conducted and to own
or lease and operate its assets owned or leased by it. Each of Buyer’s
Subsidiaries is duly qualified to do business and is in good standing as a
foreign corporation (in any jurisdiction that recognizes such concept) in each
jurisdiction where the ownership or operation of its assets or the operation or
conduct of its business requires such qualification, except where the failure to
be so qualified or in good standing, individually or in the aggregate, has not
had and would not reasonably be expected to have a material adverse effect on
the ability of Buyer to perform its obligations under this Agreement and the
Transaction Documents.

 

3.2         Capitalization.

 

(a)          The outstanding shares of capital stock of Buyer have been, and the
Buyer Securities when issued will be, duly authorized and validly issued and are
(or, with respect to Buyer Securities, will be when issued) fully paid and
non-assessable. None of the outstanding shares of capital stock of Buyer were
issued, and none of the Buyer Securities will be issued, in violation of the
preemptive or other similar rights of any securityholder of Buyer. Except for
the 49,613,144 Buyer Shares issued and outstanding as of the date hereof, the
Buyer Securities and as otherwise described in or expressly contemplated by the
Buyer SEC Documents, there are no outstanding rights (including, without
limitation, pre-emptive rights), warrants or options to acquire, or instruments
convertible into or exchangeable for, any shares of capital stock or other
equity interest in Buyer, or any contract, commitment, agreement, understanding
or arrangement of any kind relating to the issuance of any capital stock of
Buyer, any such convertible or exchangeable securities or any such rights,
warrants or options. Except for restrictions on transfer under the Lock-Up
Agreement and the Buyer Warrant Agreement, and under applicable state and
federal securities laws, the Buyer Securities will be free of any restrictions
on transfer and will be issued in compliance with all applicable federal and
state securities laws. The Buyer Shares issuable upon exercise of the Closing
Warrants have been duly reserved for issuance, and upon issuance, will be duly
authorized, validly issued and fully paid and non-assessable, and will be issued
in compliance with all applicable federal and state securities laws.

 

(b)          Except as set forth in the Buyer SEC Documents, there are no
persons with registration rights or other similar rights to have any securities
registered for sale pursuant to a registration statement or otherwise registered
for sale or sold by Buyer.

 

3.3         Authorization. Buyer has all requisite corporate power and authority
to execute and deliver this Agreement and the Transaction Documents and to
effect the Transactions and the execution, delivery and performance of this
Agreement and the Transaction Documents have been duly authorized by all
requisite corporate action.

 



 - 13 - 

 

 

3.4         Binding Effect. This Agreement has been duly executed and delivered
by Buyer and assuming the accuracy of Seller’s representations and warranties
contained in Section 2.3, this Agreement is, and the Transaction Documents when
duly executed and delivered by Buyer will be, valid and legally binding
obligations of Buyer, enforceable against it in accordance with their respective
terms, except to the extent that enforcement of the rights and remedies created
hereby and thereby may be affected by bankruptcy, reorganization, moratorium,
insolvency and similar Laws of general application affecting the rights and
remedies of creditors and by general equity principles.

 

3.5         Non-Contravention.

 

(a)          The execution, delivery and performance of this Agreement and the
Transaction Documents by Buyer and the consummation of the Transactions do not
and will not: (i) result in a breach or violation of any provision of Buyer’s
certificate of incorporation or by-laws, (ii) violate or result in a breach of
or constitute an occurrence of default under any provision of, result in the
acceleration or cancellation of any obligation under, or give rise to a right by
any party to terminate or amend its obligations under, any material Contract to
which Buyer is a party or by which it or its assets or properties are bound, or
(iii) violate any Law of any Governmental Authority having jurisdiction over
Buyer or any of its properties, other than in the case of clauses (ii) and
(iii), any such violations, breaches, defaults, accelerations or cancellations
of obligations or rights that, individually or in the aggregate, have not had
and would not reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations under this Agreement and the
Transaction Documents.

 

(b)          No consent, approval, order or authorization of, or registration,
declaration or filing with, any Person is required to be obtained by Buyer in
connection with the execution and delivery of this Agreement and the Transaction
Documents or the consummation of the Transactions by Buyer, except for any such
consents, approvals, orders, authorizations, registrations, declarations or
filings the failure of which to be obtained or made, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations under this
Agreement and the Transaction Documents.

 

3.6         SEC Reports and Financial Statements.

 

(a)          A true and complete copy of each annual, quarterly and other
report, registration statement, and definitive proxy statement filed by Buyer
with the SEC since January 1, 2016 and prior to the date of this Agreement
hereof (the “Buyer SEC Documents”) is available on the website maintained by the
SEC at http://www.sec.gov, other than portions in respect of which confidential
treatment was granted by the SEC. As of their respective filing dates, the Buyer
SEC Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to such Buyer SEC
Documents, and none of the Buyer SEC Documents contained on their filing dates
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, except to
the extent corrected by a subsequently filed Buyer SEC Document.

 

(b)          The financial statements of Buyer included in the Buyer SEC
Documents (the “Buyer Financial Statements”) complied as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in conformity with GAAP applied on a consistent basis
throughout the periods involved (except for any preparation of non-GAAP
measures) and fairly presented the consolidated financial position of Buyer and
its consolidated subsidiaries as of the respective dates thereof (or, if
amended, complied as of the date reflected in such amendment) and the
consolidated results of Buyer’s operations and cash flows for the periods
indicated (subject to, in the case of unaudited statements, normal and recurring
year-end audit adjustments). The supporting schedules, if any, present fairly in
all material respects in accordance with GAAP the information required to be
stated therein.

 



 - 14 - 

 

 

3.7         Buyer Securities. The Buyer Securities have been duly authorized for
issuance and sale to Seller pursuant to this Agreement and, when issued and
delivered by Buyer pursuant to this Agreement against the consideration set
forth herein, will be validly issued and fully paid and non-assessable. The
issuance of the Buyer Securities is not subject to the preemptive or other
similar rights of any securityholder of Buyer other than those rights that have
been disclosed in the Buyer SEC Documents and have been waived. The capital
stock of Buyer conforms in all material respects to all statements relating
thereto contained in this Agreement and in the Buyer SEC Documents. No holder of
securities of Buyer will be subject to personal liability solely by reason of
being such a holder. Neither Buyer nor any Affiliate of Buyer has taken, nor
will Buyer or any Affiliate take, directly or indirectly, any action which is
designed, or would reasonably be expected, to cause or result in, or which
constitutes, the stabilization or manipulation of the price of any security of
Buyer to facilitate the sale or resale of the Buyer Securities.

 

3.8         Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Buyer or any Subsidiary of Buyer.

 

3.9         Absence of Labor Dispute. No labor dispute with the employees of
Buyer or any of its Subsidiaries exists or, to the knowledge of Buyer, is
imminent, and Buyer has no knowledge of any existing or imminent labor dispute
by the employees of any of its principal suppliers, manufacturers, customers or
contractors.

 

3.10       Absence of Proceedings. Except as disclosed in the Buyer SEC
Documents, there is no action, suit, proceeding, inquiry or investigation before
or brought by any Governmental Authority now pending or, to the knowledge of
Buyer, threatened against Buyer or any of its Subsidiaries, which, individually
or in the aggregate, has had or would reasonably be expected to have a material
adverse effect on the ability of Buyer to perform its obligations under this
Agreement and the Transaction Documents.

 

3.11       Possession of Licenses and Permits. Buyer and each of its
Subsidiaries possesses such Governmental Permits issued by the appropriate
Governmental Authorities necessary to conduct the business now operated by them,
except where the failure so to possess would not reasonably be expected to,
singly or in the aggregate, result in a material adverse effect on the ability
of Buyer to perform its obligations under this Agreement and the Transaction
Documents. Buyer and each of its Subsidiaries is in compliance with the terms
and conditions of all Governmental Permits and, to Buyer’s knowledge, no event
has occurred which allows, or after notice or lapse of time would allow,
revocation or termination thereof or result in any other material impairment of
the rights of the holder of any Government License, except where the failure so
to comply would not reasonably be expected to, singly or in the aggregate,
result in a material adverse effect on the ability of Buyer to perform its
obligations under this Agreement and the Transaction Documents. All of the
Governmental Permits are valid and in full force and effect. Neither Buyer nor
any of its Subsidiaries (a) has received notice of any ongoing claim, action,
suit, proceeding, hearing, enforcement, investigation, arbitration or other
action from any U.S. or non-U.S. Governmental Authority or third party alleging
that any product, operation or activity is in violation of any Governmental
Permits and has no knowledge that any such Governmental Authority or third party
is considering any such claim, litigation, arbitration, action, suit,
investigation or proceeding; (b) has received notice that any Governmental
Authority has taken, is taking or intends to take regulatory action, and has no
knowledge that any Governmental Authority is considering such action; and (c) is
a party to any corporate integrity agreement, deferred prosecution agreement,
monitoring agreement, consent decree, settlement order, or similar agreements,
or has any reporting obligations pursuant to any such agreement, plan or
correction or other remedial measure entered into with any Governmental
Authority.

 



 - 15 - 

 

 

3.12       Title to Property. Buyer and each of its Subsidiaries has good and
marketable title to all real property owned by it and good title or valid leases
to all personal property owned by it, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances (except for customary easements and rights of way) of any kind
except such as (A) are described in the Buyer SEC Documents or (B) do not,
singly or in the aggregate, materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by Buyer and its Subsidiaries; and all of the leases and subleases
material to the business of Buyer and that of its Subsidiaries and under which
Buyer or any of its Subsidiaries holds properties described in the Buyer SEC
Documents, are in full force and effect, and neither Buyer nor any of its
Subsidiaries has received any written notice of any material claim of any sort
that has been asserted by anyone adverse to the rights of Buyer or any of its
Subsidiaries under any of the leases or subleases mentioned above, or affecting
or questioning the rights of the Buyer or any of its Subsidiaries to the
continued possession of the leased or subleased premises under any such lease or
sublease.

 

3.13       Possession of Intellectual Property Rights. Except as would not
reasonably be expected to have a Buyer Material Adverse Effect, (a) the Buyer
and each of its Subsidiaries own all right, title and interest in, or otherwise
have the right to use, all Intellectual Property Rights that are necessary for,
used or held for use in, or otherwise exploited in connection with, the conduct
of the business now operated by them and any business proposed to be operated by
them, (b) to Buyer’s knowledge, neither the Buyer nor any of its Subsidiaries is
infringing, diluting, misappropriating or otherwise violating the Intellectual
Property Rights of any Third Party, (c) no Action is pending, or to the Buyer’s
knowledge is threatened, against Buyer or any of its Subsidiaries, alleging that
the Buyer or any of its Subsidiaries is infringing, diluting, misappropriating
or otherwise violating the Intellectual Property Rights of any Third Party, and
(d) no Action is pending, or to the Buyer’s knowledge is threatened, against
Buyer or any of its Subsidiaries, challenging the validity, enforceability,
scope, registration, ownership or use of any Intellectual Property Rights of the
Buyer or any of its Subsidiaries (with the exception of office actions by the
applicable Governmental Authorities in the normal course of prosecution efforts
to register or issue such Intellectual Property Rights).

 

3.14       Environmental Laws. Except as described in the Buyer SEC Documents or
would not reasonably be expected to, singly or in the aggregate, result in a
material adverse effect on the ability of Buyer to perform its obligations under
this Agreement and the Transaction Documents, (A) neither Buyer nor any of its
Subsidiaries is in violation of any federal, state, local or foreign statute,
law, rule, regulation, ordinance, code, policy or rule of common law or any
judicial or administrative interpretation thereof, including any judicial or
administrative order, consent, decree or judgment, relating to pollution or
protection of human health, the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including, without limitation, laws and regulations relating to the
release or threatened release of chemicals, pollutants, contaminants, wastes,
toxic substances, hazardous substances, petroleum or petroleum products,
asbestos-containing materials or mold (collectively, “Hazardous Materials”) or
to the manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental
Laws”), (B) Buyer and each of its Subsidiaries has all permits, authorizations
and approvals required under any applicable Environmental Laws and is in
compliance with their requirements, (C) there are no pending or, to the
knowledge of Buyer, threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against Buyer or any of its Subsidiaries and (D) to the knowledge of Buyer,
there are no existing events, conditions or facts that would reasonably be
expected to form the basis of an order for clean-up or remediation, or an
action, suit or proceeding by any private party or Governmental Authority,
against or affecting Buyer or any of its Subsidiaries relating to Hazardous
Materials or any Environmental Laws.

 



 - 16 - 

 

 

3.15       Disclosure Controls. Except as described in the Buyer SEC Documents,
Buyer maintains an effective system of “disclosure controls and procedures” (as
defined in Rule 13a-15(e) of the 1934 Act) that complies with the requirements
of the 1934 Act and that has been designed to ensure that information required
to be disclosed by Buyer in reports that it files or submits under the 1934 Act
is recorded, processed, summarized and reported within the time periods
specified in SEC’s rules and forms, including controls and procedures designed
to ensure that such information is accumulated and communicated to Buyer’s
management as appropriate to allow timely decisions regarding required
disclosure.

 

3.16       Accounting Controls.

 

(a)          Except as described in the Buyer SEC Documents, Buyer maintains
effective internal control over financial reporting (as defined under Rule
13a-15 and 15d-15 of the 1934 Act Regulations) and a system of internal
accounting controls sufficient to provide reasonable assurances that (A)
transactions are executed in accordance with management’s general or specific
authorization; (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; (D) the recorded accountability
for assets is compared with the existing assets at reasonable intervals and
appropriate action is taken with respect to any differences and (E) the
interactive data in eXtensible Business Reporting Language incorporated by
reference in the Buyer SEC Documents fairly presents the information called for
in all material respects and is prepared in accordance with the SEC’s rules and
guidelines applicable thereto. Except as described in the Buyer SEC Documents,
since the end of Buyer’s most recent audited fiscal year, there has been (1) no
material weakness in Buyer’s internal control over financial reporting (whether
or not remediated) and (2) no change in Buyer’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, Buyer’s internal control over financial reporting.

 

(b)          There is and has been no material failure on the part of Buyer or,
to the knowledge of Buyer, any of Buyer’s directors or officers, in their
capacities as such, to comply with any applicable provision of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith, including Section 402 related to loans.

 

3.17       Payment of Taxes. All Tax Returns required to be filed by or on
behalf of Buyer and each of its Subsidiaries have been duly and timely filed
with the appropriate Taxing Authority in all jurisdictions in which such Tax
Returns are required to be filed and all such Tax Returns are true, complete and
correct in all material respects. All Taxes owed by Buyer and each of its
Subsidiaries or for which Buyer and its Subsidiaries are liable that are or have
become due (whether or not shown on any Tax Return) have been timely paid in
full. Except as disclosed in the Buyer SEC Documents, the charges, accruals and
reserves on the books of Buyer in respect of any Tax Liability for any years not
finally determined are adequate to meet any assessments or re-assessments for
additional Tax for any years not finally determined, except to the extent of any
inadequacy that would not reasonably be expected to result in a material adverse
effect on the ability of Buyer to perform its obligations under this Agreement
and the Transaction Documents.

 

3.18       Insurance. Buyer carries or is entitled to the benefits of insurance,
with reputable insurers, in such amounts and covering such risks as is
reasonably prudent and customary in the businesses in which it is engaged, and
all such insurance is in full force and effect. Buyer has no reason to believe
that it will not be able (A) to renew its existing insurance coverage as and
when such policies expire or (B) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a material adverse effect on
the ability of Buyer to perform its obligations under this Agreement and the
Transaction Documents. Buyer has not been denied the issuance of any material
insurance policies which it has sought or for which it has applied in the prior
three years, except for any applications still pending.

 



 - 17 - 

 

 

3.19       Investment Company Act. Buyer is not required, and upon the issuance
and sale of the Buyer Securities as herein contemplated and the application of
the net proceeds therefrom as described in the Buyer SEC Documents will not be
required, to register as an “investment company” under the Investment Company
Act of 1940, as amended.

 

3.20       Affiliate Transactions. There are no business relationships or
related-party transactions involving Buyer, any of its Subsidiaries or any other
person required to be described in the Buyer SEC Documents which have not been
described as required.

 

3.21       No Shell Company. Buyer is not, nor for a period of at least twelve
(12) months prior to the date hereof, has been, a “shell company,” as such term
is defined in paragraph (i)(1)(i) of Rule 144 of the 1933 Act or Rule 12b-2 of
the Exchange Act of 1934, the effect of which would prevent Seller from selling
the Closing Shares without restriction pursuant to Rule 144.

 

3.22       No Other Representations or Warranties. Except for the
representations and warranties contained in this Article 3, none of Buyer, any
Affiliate of Buyer or any other Person makes any representations or warranties,
and Buyer hereby disclaims any other representations or warranties, whether made
by Buyer or an Affiliate of Buyer, or any of their respective Representatives,
with respect to the execution and delivery of this Agreement or any Transaction
Document, or any of the Transactions, notwithstanding the delivery or disclosure
to Seller or its Representatives of any documentation or other information with
respect to one or more of the foregoing.

 

3.23       Full Disclosure. No representation or warranty by Buyer in this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary to make the statements contained therein, in light of
the circumstances in which they are made, not misleading.

 

4.            CERTAIN COVENANTS

 

4.1         Access and Information. Seller shall, and shall cause its
Subsidiaries to, upon reasonable prior written notice from Buyer, provide Buyer
and its Representatives with reasonable access during Seller’s or the applicable
Subsidiary’s normal business hours throughout the period prior to the Closing to
Seller’s or the applicable Subsidiary’s properties, books, contracts,
commitments, reports of examination and records directly related to the
Business, the Purchased Assets and the Assumed Liabilities, except in each case
for personnel and medical records. Seller shall assist Buyer in making such
investigation and shall cause its Representatives to be reasonably available to
Buyer for such purposes.

 

4.2         Conduct of the Business. From and after the execution and delivery
of this Agreement and until the earlier of the Closing and the termination of
this Agreement in accordance with its terms, except as otherwise contemplated by
this Agreement or identified on Section 4.2 of the Seller Disclosure Schedule or
as Buyer otherwise consents to in writing (which consent will not be
unreasonably withheld), Seller shall, and shall cause each of its applicable
Subsidiaries to, in each case with respect to the Purchased Assets, the Assumed
Liabilities and the Business:

 

(a)          carry on the Business in the ordinary course of business, and use
commercially reasonable efforts to keep intact the Business, keep available the
services of the Transferred Employees and preserve the relationships of the
Business with customers, suppliers, licensors, licensees, distributors and
others that have a business relationship with the Business;

 



 - 18 - 

 

 

(b)          except as set forth in Section 4.2 of the Seller Disclosure
Schedule, not license any Purchased Intellectual Property Rights to any Third
Party except for non-exclusive, Object Code licenses granted to customers and
end users in the ordinary course of business consistent with past practice;

 

(c)          (i) not terminate or materially extend or materially modify any
material Purchased Contract (or enter into any new agreement of such type), and
(ii) continue the performance of its obligations under all Purchased Contracts
and other obligations to be included as part of the Purchased Assets and Assumed
Liabilities; and

 

(d)          not enter into any agreement or commitment to do any of the
foregoing.

 

4.3         Tax Matters.

 

(a)          Within 120 days after the Closing Date, Buyer shall prepare and
deliver to Seller an allocation of the Closing Consideration among the Purchased
Assets in accordance with Section 1060 of the Code (and any similar provision of
state, local or foreign Law, as appropriate) (such allocation, the
“Allocation”). Buyer shall consider in good faith any comments of Seller with
respect to the Allocation, and the Allocation shall not become final and binding
on the Parties without Seller’s prior written approval (which approval shall not
be unreasonably conditioned, delayed or withheld). Buyer and Seller shall, and
shall cause their respective Affiliates to, (i) file all Tax Returns (including
Internal Revenue Service Form 8594) in a manner consistent with the Allocation
and (ii) not take any position for Tax purposes, whether in the course of any
Tax audit or otherwise, inconsistent with the Allocation, unless otherwise
required to do so pursuant to a “determination” within the meaning of Section
1313(a) of the Code. In the event that there are subsequent adjustments to the
Closing Consideration pursuant to the terms of this Agreement, the Allocation
shall be revised to reflect such adjustment in a manner consistent with the
principles of this Section 4.3(a).

 

(b)          To the extent relevant to the Purchased Assets, each Party shall
provide the other with such information as may reasonably be required in
connection with the preparation of any Tax Return and the conduct of any audit
or other examination by any Taxing Authority or in connection with judicial or
administrative proceedings relating to any liability for Taxes.

 

(c)          Buyer and Seller shall each be responsible for fifty percent (50%)
of any and all applicable sales, use, transfer, excise, value added,
registration, stamp, recording, documentary, conveyancing or similar Taxes
incurred in connection with the sale, purchase or transfer of the Purchased
Assets contemplated by this Agreement (collectively, “Transfer Taxes”). The
Parties shall use commercially reasonable efforts to minimize Transfer Taxes, if
any, arising out of or relating to the Transactions contemplated by this
Agreement, including by providing each other with any appropriate resale
exemption certifications and other similar documentation or by Buyer accepting
delivery of software assets from Seller by electronic transmission. The Party
required by applicable Law to file any necessary Tax Returns and other
documentation with respect to such Transfer Taxes shall, at its own expense,
file such Tax Returns and other documentation and pay such Transfer Taxes, and
the non-filing Party shall promptly reimburse such filing Party for its share of
such Transfer Taxes. If required by applicable Law, the Parties shall join in
the execution of any such Tax Returns and other documentation.

 



 - 19 - 

 

 

4.4         Business Employees.

 

(a)          Prior to the Closing Date, Buyer shall make (and not rescind or
adversely modify) offers of employment, contingent upon the Closing, to the
Business Employees set forth on Schedule 4.4 (including those absent due to
vacation, holiday, illness or approved leave of absence under Seller leave
policies but excluding any Business Employees on long-term disability). Such
offers of employment will be substantially in the form provided to Seller prior
to the Closing Date. Prior to the Closing, Buyer and its Subsidiaries will be
permitted to approach any Business Employee about the terms and conditions of
such offer, upon advance notification to Seller and with Seller’s consent in
writing thereto (which consent will not unreasonably be withheld). All offers of
employment to each Business Employee shall comply with applicable Law. Effective
as of the day after the Closing Date (the “Start Date”), Buyer or one of its
Subsidiaries shall hire and employ each Business Employee who accepts the offer
of employment extended to such Business Employee pursuant to this Section
4.4(a). Business Employees who, on or prior to the Closing Date, accept Buyer’s
offer of employment are referred to as “Transferred Employees.” Each Transferred
Employee’s employment with Buyer will be effective as of the Start Date, except
that the employment of individuals on approved short-term leave of absence on
the Start Date will become effective as of the date after the Closing Date they
present themselves for work with Buyer if such date occurs within six months
following the Closing or at such later date as may be required by applicable Law
or permitted under the offer.

 

(b)          Seller and Buyer intend that the Transactions will not constitute a
severance of employment of any Transferred Employee prior to or on Closing, or
thereafter in connection with the Start Date, and that such employees will have
continuous and uninterrupted employment immediately before and immediately after
the Closing Date. The Parties agree to cooperate in good faith to determine
whether any notification may be required under the WARN Act or any equivalent
state or local Laws (collectively, “WARN”) as a result of the Transactions.
Buyer will indemnify and hold Seller harmless from any Liabilities that arise
under WARN as a result of Buyer’s actions or omissions with respect to
Transferred Employees on or after the Closing Date. Seller will indemnify and
hold Buyer harmless from any Liabilities that arise under WARN with respect to
any Business Employee whose service is terminated or as to whom notice of
termination is provided prior to the Closing Date.

 

(c)          Nothing contained in this Section 4.4, whether express or implied,
will be construed to (i) confer upon any Person any rights to employment or
continued employment or any term or condition of employment for any period with
Seller or Buyer, (ii) establish, amend or modify any Seller Benefit Plan, (iii)
limit the ability of Seller, Buyer or any of their respective Affiliates to
amend, modify or terminate any benefit or compensation plan, program, agreement,
contract or arrangement at any time assumed, sponsored, maintained or
contributed to by any of them, or (iv) confer upon any Person who is not a
Party, including any Business Employee, any rights or remedies of any nature
whatsoever (including any third-party beneficiary rights under this Agreement)
under or by reason of this Section 4.4.

 

4.5         Commercially Reasonable Efforts. Without limiting either Party’s
other obligations hereunder, upon the terms and subject to the conditions set
forth in this Agreement, each of the Parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other Party hereto in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Transactions,
including using commercially reasonable efforts to accomplish the following: (i)
the taking of all acts necessary to cause the conditions to Closing to be
satisfied as promptly as practicable, (ii) the obtaining of all necessary
actions or nonactions, waivers, consents and approvals from Governmental
Authorities and the making of all necessary registrations and filings (including
filings with Governmental Authorities, if any) and the taking of all steps as
may be necessary to obtain an approval or waiver from, or to avoid an action or
proceeding by any Governmental Authority, (iii) the obtaining of all necessary
consents, approvals or waivers from Third Parties, and (iv) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement, any Transaction Document or the consummation of the
Transactions, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Authority vacated or reversed.

 



 - 20 - 

 

 

4.6         Contacts with Suppliers and Customers. From the date hereof until
the Closing, without the prior consent of Seller, Buyer shall not contact any
suppliers to, or customers of, the Business in connection with or pertaining to
any subject matter of this Agreement or the Transaction Documents. In
contemplation of the Closing, Seller and Buyer agree to cooperate in contacting
any suppliers to, or customers of, the Business in connection with or pertaining
to any subject matter of this Agreement or the Transaction Documents, as and to
the extent requested by Buyer or Seller.

 

4.7         No Negotiation or Solicitation of Competing Transactions. From the
date hereof until the earlier of the termination of this Agreement pursuant to
its terms and the Closing Date, Seller and its Subsidiaries will not, directly
or indirectly through any Affiliate or representative, solicit, initiate, or
encourage inquiries or proposals with respect to, furnish any information
relating to, participate in any negotiations or discussions concerning, or
cooperate in any manner relating to, the acquisition by any Person (other than
Buyer) of any material portion of the assets of the Purchased Assets by any
means (any such other acquisition or transaction, a “Competing Transaction”) or
(ii) enter into any agreement with any Person (other than Buyer) providing for a
Competing Transaction.

 

4.8         Record Retention. Except as set forth in Section 4.3(b), each Party
agrees, on behalf of itself and its controlled Affiliates, that it shall
maintain its books and records relating to the Purchased Assets or the Assumed
Liabilities in accordance with its bona fide records retention policy.

 

5.            CONFIDENTIAL NATURE OF INFORMATION

 

5.1         Confidentiality Agreement. Buyer and Seller agree that the
Confidentiality Agreement will continue to apply to all Confidential
Information; provided, however, that the Confidentiality Agreement will
terminate as of the Closing and will be of no further force and effect
thereafter with respect to Confidential Information that is assigned to Buyer as
part of the Purchased Assets.

 

5.2         Seller’s Confidential Information.

 

(a)          Except as provided in Section 5.2(b), after the Closing and for a
period of three (3) years following the Closing Date, Buyer agrees that it will
not, directly or indirectly, use or disclose, disseminate or otherwise publish,
any of Seller’s or its Affiliates’ Confidential Information other than to
Buyer’s Representatives who need to know such Confidential Information for
purposes of this Agreement and the Transactions (provided that any of Seller’s
or its Affiliate’s Trade Secrets, including technical designs, customer data,
source code and protocols (including documents and other embodiments of such
information) shall be deemed and treated as Confidential Information under this
Agreement for as long as such information continues to be protectable as trade
secret information under applicable Law), except for such Confidential
Information that is assigned to Buyer as part of the Purchased Assets (such
Confidential Information, “Purchased Confidential Information”).

 

(b)          Notwithstanding the foregoing, such Confidential Information will
not be deemed confidential and Buyer shall have no obligation with respect to
any such Confidential Information that Buyer can demonstrate with written
records:

 

(i)          was in Buyer’s possession before receipt from Seller or Seller’s
Affiliates or Representatives (provided that it was not obtained from a source
known by Buyer to be prohibited from disclosing such information to Buyer by a
contractual, legal or fiduciary obligation);

 



 - 21 - 

 

 

(ii)         is or becomes a matter of public knowledge through no fault of
Buyer or its Affiliates or Representatives;

 

(iii)        is rightfully received by Buyer from a Third Party without a
contractual, legal or fiduciary duty of confidentiality;

 

(iv)        is independently developed by employees of Buyer who have not had
access to Confidential Information;

 

(v)         is disclosed under operation of Law, provided that Buyer will use
reasonable efforts to provide Seller with prompt written notice of any such
requirement in order to enable Seller to seek an appropriate protective order or
other remedy, and that Buyer will disclose only such information as is legally
required and will use reasonable efforts to obtain confidential treatment for
any Confidential Information that is so disclosed; or

 

(vi)        is disclosed by Buyer with Seller’s prior written approval.

 

5.3         Buyer’s Confidential Information.

 

(a)          Except (i) as provided in Section 5.3(b) and (ii) with respect to
Purchased Confidential Information, as necessary to perform its obligations
under this Agreement and the Transaction Documents or to enforce its rights
hereunder or thereunder or to defend against allegations of breach hereof or
thereof, after the Closing Date and for a period of three (3) years thereafter,
Seller agrees that it will not use or disclose, disseminate or otherwise
publish, any of Seller’s or its Affiliates’ Confidential Information, other than
to Buyer’s Representatives who need to know such Confidential Information for
purposes of this Agreement or the Transactions.

 

(b)          Notwithstanding the foregoing, such Confidential Information will
not be deemed confidential and Seller shall have no obligation with respect to
any such Confidential Information that Buyer can demonstrate with written
records:

 

(i)          is or becomes a matter of public knowledge through no fault of
Seller; or

 

(ii)         is rightfully received by Seller from a Third Party without a duty
of confidentiality;

 

(iii)        is disclosed under operation of Law, provided that Seller will use
reasonable efforts to provide Buyer with prompt written notice of any such
requirement in order to enable Buyer to seek an appropriate protective order or
other remedy, and that Seller will disclose only such information as is legally
required and will use reasonable efforts to obtain confidential treatment for
any Confidential Information that is so disclosed; or

 

(iv)        is disclosed by Seller with Buyer’s prior written approval.

 

(c)          Notwithstanding any provision in this Agreement to the contrary,
for the purposes of this Section 5.3, Confidential Information does not include
Residual Information. “Residual Information” means generic or peripheral
knowledge and experience, ideas and concepts retained in the unaided memories of
individuals associated with Seller.

 



 - 22 - 

 

 

5.4         Public Statements; Confidential Nature of this Agreement and
Transaction Documents.

 

(a)          As soon as practicable after the signing of this Agreement, Seller
and Buyer shall prepare a mutually agreeable release announcing the transaction
contemplated hereby. Except for such press release, neither Seller nor Buyer
shall, without the approval of the other, make any press release or other public
announcement concerning the subject matter of this Agreement or any of the other
Transaction Documents, or the terms and conditions hereof or thereof, including,
if applicable, the termination of this Agreement and the reasons therefor or any
disputes or arbitration proceedings hereunder or thereunder, except as and to
the extent that any such Party shall be so obligated by Law, in which case the
other Party will be advised and the Parties shall use their commercially
reasonable efforts to cause a mutually agreeable release or announcement to be
issued; provided, however, that the foregoing will not apply to communications
or disclosures necessary to comply with accounting rules, stock exchange or
market rules or federal securities or labor relations Law disclosure
obligations.

 

(b)          Except to the extent that disclosure thereof is required under
accounting rules, stock exchange or market rules, or federal securities or labor
relations Laws disclosure obligations, each of Seller and Buyer agree that the
terms and conditions of this Agreement and the Transaction Documents, and all
schedules, attachments and amendments hereto and thereto will be considered
Confidential Information protected under this Article 5. Notwithstanding
anything in this Article 5 to the contrary, (a) in the event that any such
Confidential Information is also subject to a limitation on disclosure or use
contained in another written agreement between Buyer and Seller or either of
their respective Affiliates that is more restrictive than the limitation
contained in this Article 5, then the limitation in such agreement will
supersede this Article 5, and (b) the restrictions on confidentiality set forth
in any Transaction Document will supersede this Article 5 for the information
subject thereto.

 

6.            CLOSING

 

At the Closing, the following transactions will take place:

 

6.1           Deliveries by Seller. At the Closing, Seller shall deliver, or
cause to be delivered, to Buyer the following:

 

(a)          each of the following Transaction Documents, dated as of the
Closing Date, duly executed by Seller and, where applicable, a Subsidiary of
Seller:

 

(i)          the Assignment and Assumption Agreement and Bill of Sale;

 

(ii)         the Domain Name Assignment;

 

(iii)        the Intellectual Property License Agreement;

 

(iv)        the Trademark Assignment Agreement;

 

(v)         the Transition Services Agreement;

 

(vi)        the Lock-Up Agreement;

 



 - 23 - 

 

 

(vii)       the Registration Rights Agreement; and

 

(viii)      the Advertising Representative Agreement.

 

(b)          a certificate of Seller, dated as of the Closing Date, certifying
the fulfillment of the conditions set forth in Sections 7.2(a) and 7.2(b) (the
“Seller Closing Certificate”); and

 

(c)          a certificate certifying that Seller is not a “foreign person” for
purposes of Section 1445 of the Code.

 

6.2         Deliveries by Buyer. At the Closing, Buyer shall deliver to Seller
the following:

 

(a)          the Closing Consideration as provided in Section 1.3;

 

(b)          each of the following Transaction Documents, dated as of the
Closing Date, duly executed by Buyer:

 

(i)          the Assignment and Assumption Agreement and Bill of Sale;

 

(ii)         the Domain Name Assignment;

 

(iii)        the Intellectual Property License Agreement;

 

(iv)        the Trademark Assignment Agreement;

 

(v)         the Transition Services Agreement;

 

(vi)        the Lock-Up Agreement;

 

(vii)       the Registration Rights Agreement; and

 

(viii)      the Advertising Representative Agreement.

 

(c)          a certificate of Buyer, dated as of the Closing Date, certifying
the fulfillment of the conditions set forth in Sections 7.3(a) and 7.3(b) (the
“Buyer Closing Certificate”).

 

6.3         Closing Date. The Closing will take place at the offices of Morrison
& Foerster LLP, San Francisco, California at 10:00 a.m. local time within three
(3) Business Days following the date on which the last of the conditions
specified in Article 7 to be satisfied or waived has been satisfied or waived
(excluding conditions that, by the terms, are not expected to be satisfied until
the Closing Date, but subject to the satisfaction or waiver of such conditions),
or at such other place or time or on such other date as Seller and Buyer may
agree upon in writing (such date and time being referred to herein as the
“Closing Date”).

 

6.4         Contemporaneous Effectiveness. All acts and deliveries prescribed by
this Article 6, regardless of chronological sequence, will be deemed to occur
contemporaneously and simultaneously on the occurrence of the last act or
delivery, and none of such acts or deliveries will be effective until the last
of the same has occurred.

 



 - 24 - 

 

 

7.            CONDITIONS PRECEDENT TO CLOSING

 

7.1         General Conditions. The respective obligations of Buyer and Seller
to effect the Closing of the transactions contemplated hereby are subject to the
fulfillment, prior to or at the Closing, of each of the following conditions:

 

(a)          No Governmental Authority will have enacted, issued or promulgated
any Law or Order that has the effect of rendering the Transactions, or the
Parties’ performance under this Agreement or the Transaction Documents, illegal
or otherwise prohibits or otherwise restrains the consummation of the
Transactions or the Parties’ performance under this Agreement or any of the
Transaction Documents.

 

(b)          No Action brought by a Governmental Authority will be pending
before any Governmental Authority pursuant to which an unfavorable Order in
respect thereof would (1) prevent the performance of this Agreement or the
consummation of any of the Transactions or declare unlawful any of the
Transactions, (2) cause any of the Transactions to be rescinded following
consummation, or (3) materially and adversely affect the right of Buyer to own
the Purchased Assets or operate the Business, and no such Order will have been
issued or granted or be in effect.

 

7.2         Conditions Precedent to Buyer’s Obligations. The obligations of
Buyer to effect the Closing of the transactions contemplated hereby are subject
to the fulfillment, prior to or at the Closing, of each of the following
conditions, any of which may be waived in writing by Buyer:

 

(a)          The representations and warranties of Seller contained in this
Agreement or in any schedule, certificate or document delivered pursuant to the
provisions hereof or in connection with the transactions contemplated hereby
shall be true and correct in all respects (without regard to any qualifications
therein as to materiality, or material adverse effect) both when made and at and
as of the Closing Date, as though such representations and warranties were made
at and as of the Closing Date, except to the extent that such representations
and warranties are made as of a specified date, in which case such
representations and warranties shall be true and correct as of the specified
date; provided, however, that this condition will be deemed satisfied unless the
failure of any such representations and warranties to be true and correct,
individually or in the aggregate, at and as of the dates set forth above, has
had or would reasonably be expected to have a Material Adverse Effect.

 

(b)          Seller shall have executed and delivered or cause to be executed
and delivered all of the documents required under Section 6.1 and shall have
otherwise performed in all material respects all obligations and agreements and
complied in all material respects with all covenants required by this Agreement
to be performed or complied with by it or any of its Subsidiaries prior to or at
the Closing, including duly executing and delivering the Transaction Documents.

 

(c)          No Business Material Adverse Effect shall have occurred since the
date of this Agreement.

 

7.3         Conditions Precedent to Seller’s Obligations. The obligations of
Seller to effect the Closing of the transactions contemplated hereby are subject
to the fulfillment, prior to or at the Closing, of each of the following
conditions, any of which may be waived in writing by Seller:

 

(a)          The representations and warranties of Buyer contained in this
Agreement or in any certificate or document delivered pursuant to the provisions
hereof or in connection with the transactions contemplated hereby shall be true
and correct in all respects (without regard to any qualifications therein as to
materiality, or material adverse effect) both when made and at and as of the
Closing Date, as though such representations and warranties were made at and as
of the Closing Date, except to the extent that such representations and
warranties are made as of a specified date, in which case such representations
and warranties shall be true and correct as of the specified date; provided,
however, that this condition will be deemed satisfied unless the failure of any
such representations and warranties to be true and correct, individually or in
the aggregate, at and as of the Closing Date has had or would reasonably be
expected to have a material adverse effect on the ability of Buyer to perform
its obligations under this Agreement and the Transaction Documents.

 



 - 25 - 

 

 

(b)          Buyer shall have executed and delivered all of the documents
required under Section 6.2 and shall have otherwise performed in all material
respects all obligations and agreements and complied in all material respects
with all covenants required by this Agreement to be performed or complied with
by it or any of its Subsidiaries prior to or at the Closing, including duly
executing and delivering the Transaction Documents.

 

(c)          No Buyer Material Adverse Effect shall have occurred since the date
of this Agreement.

 

8.            POST-CLOSING INDEMNIFICATION

 

8.1           Survival. If the Transactions are consummated, (a) the
representations and warranties of Buyer set forth in this Agreement and in the
Buyer Closing Certificate (other than the Buyer Fundamental Representations)
will survive the Closing and remain in full force and effect until 11:59 p.m.
(Pacific Time) on the date that is 18 months following the Closing Date, (b) the
representations and warranties of Seller set forth in this Agreement or in the
Seller Closing Certificate (other than the Seller Fundamental Representations)
will survive the Closing and remain in full force and effect until 11:59 p.m.
(Pacific Time) on the date that is 18 months following the Closing Date, and (c)
the Fundamental Representations will survive the Closing and remain in full
force and effect until the expiration of all applicable statutes of limitations
or extensions thereof (the periods referred to in clauses (a), (b) and (c), the
“Survival Period”); provided, however, that in the event that any Indemnified
Party delivers a Claim Certificate to a Party setting forth a claim for
indemnification, compensation or reimbursement under this Article 8 in respect
of a breach of a representation or warranty of a Party set forth in this
Agreement or in any certificate delivered by or on behalf of a Party pursuant to
the terms of this Agreement prior to the expiration of the applicable Survival
Period, then such representation or warranty will survive the expiration of the
applicable Survival Period and remain in full force and effect solely with
respect to such claim until the final resolution thereof. It is the express
intent of the Parties that, if the applicable survival period for an item
contemplated by this Section 8.1 is shorter than the statute of limitations that
would otherwise have been applicable to such item, then, by contract, the
applicable statute of limitations with respect to such item will be reduced to
the shortened survival period contemplated herein. The covenants herein of the
Parties will survive until they terminate in accordance with their terms;
provided, however, that in the event that any Indemnified Party shall deliver a
Claim Certificate to a Party setting forth a claim for indemnification,
compensation or reimbursement under this Article 8 in respect of any
non-fulfillment or breach of a covenant of a Party prior to the expiration of
the applicable covenant, then such covenant will survive and remain in full
force and effect solely with respect to such claim until the final resolution
thereof.

 

8.2         Indemnification.

 

(a)          Subject to the limitations set forth in this Article 8, from and
after the Closing, Seller shall indemnify and hold harmless Buyer and its
Subsidiaries and their respective directors, officers, employees, Affiliates and
other persons who control or are controlled by Buyer or any of its Subsidiaries,
and their respective Representatives (collectively, the “Buyer Indemnified
Parties”), from and against, and shall compensate and reimburse the Buyer
Indemnified Parties for, any and all Losses which are suffered or incurred by
any of the Buyer Indemnified Parties or to which any of the Buyer Indemnified
Parties may otherwise become subject (regardless of whether or not such Losses
relate to any Third Party Claim) to the extent that such Losses arise from or as
a result of:

 

(i)          any Excluded Liabilities;

 

(ii)         any breach of or inaccuracy in any of the representations or
warranties made by Seller in this Agreement or in the Seller Closing
Certificate;

 



 - 26 - 

 

 

(iii)        any non-fulfillment or breach of any covenant or other agreement of
Seller under this Agreement; and

 

(iv)        any fraud of Seller.

 

(b)          Subject to the limitations set forth in this Article 8, from and
after the Closing, Buyer shall indemnify and hold harmless Seller and each of
its Subsidiaries and their respective directors, officers, employees, Affiliates
and other persons who control or are controlled by Seller or any of its
Subsidiaries, and their respective Representatives (collectively, the “Seller
Indemnified Parties” and, collectively with the Buyer Indemnified Parties, the
“Indemnified Parties”), from and against, and shall compensate and reimburse the
Seller Indemnified Parties for, any and all Losses which are suffered or
incurred by any of the Seller Indemnified Parties or to which any of the Seller
Indemnified Parties may otherwise become subject (regardless of whether or not
such Losses relate to any Third Party Claim) to the extent that such Losses
arise from or as a result of:

 

(i)          any Assumed Liabilities;

 

(ii)         any breach of or inaccuracy in any of the representations or
warranties made by Buyer in this Agreement or in the Buyer Closing Certificate;

 

(iii)        any non-fulfillment or breach of any covenant or other agreement of
Buyer under this Agreement; and

 

(iv)        any fraud of Buyer.

 

8.3           Limitations on Indemnification.

 

(a)          No claim of a Buyer Indemnified Party that is capable of being made
under any subsection of Section 8.2 other than subsection 8.2(a)(i) may be made
under Section 8.2(a)(i). Neither Buyer nor Seller shall be liable for any Loss
consisting of indirect, consequential, special, punitive or exemplary damages
(except to the extent that such damages are awarded or paid to a Third Party in
connection with a Third Party Claim).

 

(b)          The Buyer Indemnified Parties will not be entitled to recover any
Losses under Section 8.2(a)(ii) until such time as the total amount of all
Losses that have been directly suffered or incurred by any one or more of the
Buyer Indemnified Parties, or to which any one or more of the Buyer Indemnified
Parties has or have otherwise directly become subject, exceeds $63,750 (the
“Loss Threshold”), in which case the Buyer Indemnified Parties will be entitled
to recovery for the aggregate amount of all Losses regardless of the Loss
Threshold; provided, however, that the limitations contained in this Section
8.3(b) will not apply to any breach of or inaccuracy in any Seller Fundamental
Representation.

 

(c)          (i) The maximum aggregate amount of Losses that the Buyer
Indemnified Parties will be entitled to recover under Section 8.2(a)(ii) (other
than any Seller Fundamental Representation) will be limited to $1,275,000, and
(ii) the maximum aggregate amount of Losses that the Buyer Indemnified Parties
will be entitled to recover under (A) Section 8.2(a)(ii) in respect of any
breach of or inaccuracy in any Seller Fundamental Representation and (B) Section
8.2(a)(iii) will be limited to $8,500,000.

 



 - 27 - 

 

 

(d)          (i) The maximum aggregate amount of Losses that the Seller
Indemnified Parties will be entitled to recover under Section 8.2(b)(ii) (other
than any Buyer Fundamental Representation) will be limited to $1,275,000, and
(ii) the maximum aggregate amount of Losses that the Seller Indemnified Parties
will be entitled to recover under (A) Section 8.2(b)(ii) in respect of any
breach of or inaccuracy in any Buyer Fundamental Representation and (B) Section
8.2(b)(iii) will be limited to $8,500,000.

 

(e)          Any Losses hereunder will be determined without duplication of
recovery that would result from the set of facts giving rise to such Losses
constituting a breach or other violation of more than one representation,
warranty or covenant hereunder.

 

(f)          Notwithstanding anything to the contrary in this Agreement, nothing
in this Article 8 or otherwise in this Agreement (i) prevents or limits any
Indemnified Party from bringing an Action for fraud against any Person,
including any Indemnifying Party, whose fraud has caused such Indemnified Party
to incur Losses, or (ii) limits the Losses recoverable by such Indemnified Party
from such Indemnifying Party in any such Action for fraud.

 

(g)          There will be no obligation to indemnify under Section 8.2 to the
extent the Loss relates to any breach of representation, warranty, or covenant
expressly waived in writing by the other Party.

 

(h)          Notwithstanding anything to the contrary in this Agreement, (i) any
Losses the Buyer Indemnified Parties will be entitled to recover under this
Article 8 shall be satisfied, at Seller’s sole discretion, in the form of either
cash or Buyer Shares held by Seller (or a combination thereof), which Buyer
Shares, for purposes of indemnification obligations under this Article 8, will
be deemed as of each relevant payment date to have a value equal to the Buyer
Shares Trading Price as of such date and (ii) any Losses the Seller Indemnified
Parties will be entitled to recover under this Article 8 shall be satisfied by
Buyer in cash.

 

(i)          Subject to Section 8.3(f), from and after the Closing, the rights
of Buyer and Seller to indemnification under this Article 8 will be the sole and
exclusive remedy of the Parties and the Indemnified Parties with respect to any
matter in any way relating to, arising out of or in connection with this
Agreement, including any breach of, inaccuracy in or nonfulfillment of any
representation, warranty, covenant or agreement contained in this Agreement.
Notwithstanding the foregoing, the limitations set forth in this Section 8.3(i)
will not apply to claims for fraud or for any actions to specifically enforce
the covenants in this Agreement in accordance with Section 9.6 or any remedies
specifically provided for in the Transaction Documents with respect to the
matters addressed therein.

 

(j)          Any Losses otherwise recoverable by any Indemnified Party hereunder
shall be reduced in amount by any insurance proceeds, indemnification payments
or contribution payments attributable thereto and realized by such Indemnified
Party in connection with such Losses or any of the circumstances giving rise
thereto, and each Indemnified Party shall, to the extent any such insurance
proceeds, indemnification payments or contribution payments are realized after
such Losses are recovered from the Indemnifying Party, promptly repay the amount
of such Losses to the Indemnifying Party (but only to the extent of the
insurance proceeds, indemnification payments or contribution payments realized
by such Indemnified Party, net of any expenses incurred in connection with the
recovery of such insurance proceeds or indemnification or contribution
payments); provided, however, that the foregoing shall in no way obligate any
Indemnified Party to seek recovery under any insurance policies or agreements
with indemnification or contribution provisions or similar rights.

 



 - 28 - 

 

 

8.4         Indemnification Claims.

 

(a)          If an Indemnified Party is of the opinion that it has or may have a
right to indemnification, compensation or reimbursement under this Agreement (an
“Indemnification Claim”), such Indemnified Party shall so notify the
Indemnifying Party in a written notice (a “Claim Certificate”) promptly after
receipt of notice of any such right, but in any event, prior to the expiration
of the applicable Survival Period (if applicable); provided, however, that the
failure to promptly notify the Indemnifying Party thereof will not relieve the
Indemnifying Party from liability in connection therewith except and to the
extent (and only to the extent) that such failure has materially prejudiced the
Indemnifying Party (it being understood that a failure to deliver a Claim
Certificate prior to the expiration of an applicable Survival Period will
relieve the Indemnifying Party from liability in connection therewith). Each
Claim Certificate shall (i) state that such Indemnified Party has suffered or
incurred Losses for which it is entitled to indemnification, compensation or
reimbursement under this Agreement; (ii) contain a brief description in
reasonable detail (to the extent available to such Indemnified Party) of the
facts, circumstances or events giving rise to each item of Losses based on such
Indemnified Party’s good faith belief thereof; and (iii) state the basis for
indemnification, compensation or reimbursement under this Agreement to which
such item of Losses is related.

 

(b)          In the event that the Indemnifying Party seeks to contest any
individual items of Losses set forth in a Claim Certificate, the Indemnifying
Party shall so notify the Indemnified Party in writing within 45 days after
receipt of such Claim Certificate, which notice shall set forth a brief
description in reasonable detail of the Indemnifying Party’s basis for objecting
to each item of Loss. In the event that the Indemnifying Party fails to object
to any items of Loss set forth in a Claim Certificate within the foregoing
45-day period, the Indemnifying Party shall be deemed to have irrevocably agreed
and consented to indemnify, compensate or reimburse the Indemnified Party in
respect of such items of Loss pursuant to the terms of this Agreement. Section
9.5 and Section 9.7 apply to any Action brought under this Article 8.

 

8.5           Third Party Claims. If any Action is instituted against an
Indemnified Party by a Third Party which involves or appears reasonably likely
to involve an Indemnification Claim hereunder (a “Third Party Claim”), the
Indemnified Party shall, promptly after receipt of notice of any such Action,
notify the Indemnifying Party in writing of the commencement thereof; provided,
however, that the failure to so notify the Indemnifying Party of the
commencement of any such Action will not relieve the Indemnifying Party from
Liability in connection therewith except and to the extent (and only to the
extent) that such failure has materially prejudiced the Indemnifying Party.
Seller will have the right, in its sole discretion, to control the defense or
settlement of such Third Party Claim, including the appointment by Seller of a
recognized and reputable counsel reasonably acceptable to the Indemnified Party
(if other than Seller) to be the lead counsel in connection with such defense.
Notwithstanding the foregoing:

 

(a)          if Seller elects to control the defense or settlement of a Third
Party Claim, the Buyer Indemnified Party or Buyer Indemnifying Party, as the
case may be, will be entitled to participate in (but not control) the defense or
settlement of any such Third Party Claim and to employ counsel of its choice for
such purpose; provided that, subject to Section 8.5(c), the fees and expenses of
such separate counsel will be borne by such Buyer Indemnified Party or Buyer
Indemnifying Party;

 

(b)          if Seller elects not to control the defense or settlement of a
Third Party Claim, the Seller Indemnified Party or Seller Indemnifying Party, as
the case may be, will be entitled to participate in the defense or settlement of
any such Third Party Claim and to employ counsel of its choice for such purpose;
provided that, subject to Section 8.5(c), the fees and expenses of such separate
counsel will be borne by such Seller Indemnified Party or Seller Indemnifying
Party;

 



 - 29 - 

 

 

(c)          an Indemnified Party that has not assumed control of the defense or
settlement of a Third Party Claim will be entitled to reimbursement for the fees
and expenses of one separate legal counsel of its choice if such Indemnified
Party shall have one or more legal defenses available to it which are different
from or in addition to those available to the Indemnifying Party controlling the
defense or settlement of the Third Party Claim and counsel for such Indemnifying
Party could not adequately represent the interests of such Indemnified Party;

 

(d)          Seller will not be entitled to assume control of, or continue to
control if any of the following conditions is not satisfied at any time
following Seller’s assumption of control, such defense or settlement (unless
otherwise agreed to in writing by the applicable Buyer Indemnified Party) if (i)
the claim for indemnification, compensation or reimbursement relates to or
arises in connection with any criminal proceeding, action, indictment,
allegation or investigation against the applicable Buyer Indemnified Party; (ii)
the claim primarily seeks an injunction or equitable or any other non-monetary
relief against the applicable Buyer Indemnified Party; or (iii) Seller fails to
prosecute or defend such claim;

 

(e)          if the Indemnifying Party controls the defense or settlement of any
Third Party Claim against a Indemnified Party, the Indemnifying Party shall
obtain the prior written consent of the Indemnified Party before entering into
any settlement of or consenting to the entry of any judgment with respect to
such claim, which consent will not unreasonably be withheld, conditioned or
delayed, unless (1) the terms of the proposed settlement or judgment include as
an unconditional and with-prejudice term thereof the granting by the third party
to any relevant Indemnified Party a release from all Liability in respect of
such Third Party Claim; (2) there is (A) no finding or admission of any
violation of Law by any Indemnified Party, and (B) no finding or admission of
any violation of the rights of any Person by any Indemnified Party; and (3) the
sole form of relief is monetary damages that shall be paid in full by the
Indemnifying Party; and

 

(f)          if the Indemnified Party controls the defense or settlement of any
Third Party Claim, (i) the Indemnifying Party will be entitled to participate at
its own cost in the defense or settlement of such Third Party Claim and to
employ counsel of its choice for such purpose and to receive copies of all
pleadings, notices and communications with respect to such Third Party Claim,
and (ii) the Indemnified Party shall obtain the prior written consent of the
Indemnifying Party before entering into any settlement of or consenting to the
entry of any judgment with respect to such Third Party Claim, which consent will
not unreasonably be withheld, conditioned or delayed, unless (1) the terms of
the proposed settlement or judgment include as an unconditional and
with-prejudice term thereof the granting by the third party to any relevant
Indemnifying Party a release from all Liability in respect of such Third Party
Claim; (2) there is (A) no finding or admission of any violation of Law by any
Indemnifying Party, and (B) no finding or admission of any violation of the
rights of any Person by any Indemnifying Party; and (3) the sole form of relief
is monetary damages that will be paid in full by the Indemnified Party;
provided, however, that, without the consent of the Indemnifying Party, no
settlement of any such Third Party Claim will be determinative of the existence
of or amount of Losses relating to such matter or whether such Losses are
indemnifiable hereunder

 

9.            MISCELLANEOUS PROVISIONS

 

9.1           Notices. All notices, deliveries and other communications pursuant
to this Agreement will be in writing and will be deemed given if delivered
personally, telecopied, delivered by globally recognized express delivery
service or electronic mail to the Parties at the addresses or facsimile numbers
set forth below or to such other address or facsimile number as the Party to
whom notice is to be given may have furnished to the other Party hereto in
writing in accordance herewith. Any such notice, delivery or communication will
be deemed to have been delivered and received (a) in the case of personal
delivery, on the date of such delivery, (b) in the case of telecopy, on the
Business Day after the day that the Party giving notice receives electronic
confirmation of sending from the sending telecopy machine, (c) in the case of a
globally recognized express delivery service, on the Business Day that receipt
by the addressee is confirmed pursuant to the service’s systems and (d) in the
case of electronic mail sent prior to the close of normal business hours on a
Business Day, on the date of sending (or on the next Business Day if sent after
the close of normal business hours or on any non-Business Day).

 



 - 30 - 

 

 

If to Seller, to:

 

Oath Inc.

22000 AOL Way

Dulles, VA 20166

Attention: Deputy General Counsel

Fax: 703-256-3992

 

And:

 

Oath Inc.

770 Broadway

New York, NY 10003

Attention: Chief Financial Officer

Fax: 917-606-4773

 

With a copy (which will not constitute notice) to:

 

Morrison and Foerster LLP
425 Market Street
San Francisco, CA 94105
Attention: Eric McCrath
Email: emccrath@mofo.com

 

If to Buyer, to:

 

Helios and Matheson Analytics Inc.
Empire State Building
350 5th Avenue
New York, New York 10118
Attn: Chief Financial Officer
Email: sbenson@hmny.com

 

With a copy (which will not constitute notice) to:

 

Greenberg Traurig, LLP
1840 Century Park East, Suite 1900
Los Angeles, CA 90067
Attn: Kevin Friedmann Esq.
Facsimile: (310) 586-7800
Email: friedmannk@gtlaw.com

 

9.2         Expenses. Except as otherwise provided in this Agreement, each Party
to this Agreement will bear all the fees, costs and expenses (including fees,
costs and expenses of legal counsel, investment bankers, brokers and other
Representatives and consultants) that are incurred by it in connection with the
Transactions contemplated hereby, whether or not such Transactions are
consummated (a Party’s “Transaction Expenses”).

 



 - 31 - 

 

 

9.3         Entire Agreement. The agreement of the Parties, which consists of
this Agreement, the Transaction Documents, the Schedules and Exhibits hereto and
thereto and the Confidentiality Agreement sets forth the entire agreement and
understanding between the Parties and supersedes any prior agreement or
understanding, written or oral, relating to the subject matter of this
Agreement.

 

9.4         Assignment; Binding Effect; Severability. This Agreement may not be
assigned by any Party hereto without the other Party’s written consent and any
such purported assignment will be void without such written consent. This
Agreement will be binding upon and inure to the benefit of and be enforceable by
the successors, legal representatives and permitted assigns of each Party
hereto. The provisions of this Agreement are severable, and in the event that
any one or more provisions are deemed illegal or unenforceable the remaining
provisions will remain in full force and effect unless the deletion of such
provision will cause this Agreement to become materially adverse to either
Party, in which event the Parties shall use commercially reasonable efforts to
arrive at an accommodation that best preserves for the Parties the benefits and
obligations of the offending provision.

 

9.5         Dispute Resolution; Venue; and Governing Law. This Agreement, and
all claims and causes of action arising out of, based upon, or related to this
Agreement or the negotiation, execution or performance hereof, shall be governed
by, and construed, interpreted and enforced in accordance with, the laws of the
State of New York, without regard to choice or conflict of law principles that
would result in the application of any laws other than the laws of the State of
New York. Any legal action, suit or proceeding arising out of, based upon or
relating to this Agreement or the transactions contemplated hereby shall be
brought solely in a federal court in the Southern District of New York or in a
state court in New York County in New York. Each Party hereby irrevocably
submits to the exclusive jurisdiction of such courts in respect of any legal
action, suit or proceeding arising out of, based upon or relating to this
Agreement and the rights and obligations arising hereunder and agrees that it
will not bring any action arising out of, based upon or related to this
Agreement in any other court. Each Party hereby irrevocably waives, and agrees
not to assert as a defense, counterclaim or otherwise, in any legal action, suit
or proceeding arising out of, based upon or relating to this Agreement, (i) any
claim that it is not personally subject to the jurisdiction of the above named
courts for any reason other than the failure to serve process in accordance with
Section 9.1, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable Law, any claim that (A)
the suit, action or proceeding in such court is brought in an inconvenient
forum, (B) the venue of such suit, action or proceeding is improper or (C) this
Agreement, or the subject matter hereof, may not be enforced in or by such
courts. Each Party agrees that notice or the service of process in any action,
suit or proceeding arising out of, based upon or relating to this Agreement or
the rights and obligations arising hereunder shall be properly served or
delivered if delivered in the manner contemplated by Section 9.1.

 

9.6         Specific Enforcement. The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the Parties will be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any court of competent
jurisdiction without bond or other security being required, this being in
addition to any other remedy to which they are entitled at law or in equity.

 



 - 32 - 

 

 

9.7         Waiver of Jury Trial. Each Party hereby waives, and agrees to cause
each of its Subsidiaries to waive, to the fullest extent permitted by applicable
Law, any right it may have to a trial by jury in respect of any litigation
directly or indirectly arising out of, under or in connection with this
Agreement and the Transactions contemplated hereby. Each Party certifies that no
Representative of any other Party has represented, expressly or otherwise, that
such other Party would not, in the event of litigation, seek to enforce the
foregoing waiver.

 

9.8         Execution in Counterparts. This Agreement and any signed agreement
or instrument entered into in connection with this Agreement, and any amendments
hereto or thereto, may be executed in two or more counterparts and by the
different Parties hereto on separate counterparts, each of which when so
executed and delivered will be an original, but all of which together will
constitute one and the same instrument. Any such counterpart, to the extent
delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or similar
attachment to electronic mail (any such delivery, an “Electronic Delivery”) will
be treated in all manner and respects as an original executed counterpart and
will be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. No Party hereto shall raise
the use of Electronic Delivery to deliver a signature or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of Electronic Delivery as a defense to the formation of a contract, and each
such Party forever waives any such defense, except to the extent that such
defense relates to lack of authenticity.

 

9.9         No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended to or will (a) confer on any Person other than the Parties
hereto and their respective successors or assigns any rights (including
third-party beneficiary rights), remedies, obligations or liabilities under or
by reason of this Agreement (except for Indemnified Parties as provided in
Article 8), or (b) constitute the Parties hereto as partners or as participants
in a joint venture. This Agreement will not provide Third Parties with any
remedy, claim, liability, reimbursement, cause of action or other right in
excess of those existing without reference to the terms of this Agreement
(except for Indemnified Parties as provided in Article 8). Nothing in this
Agreement will be construed as giving to any Business Employee, or any other
individual, any right or entitlement under any benefit plan, policy or procedure
maintained by Seller or Buyer. No Third Party will have any right, independent
of any right that exists irrespective of this Agreement, under or granted by
this Agreement, to bring any suit at law or equity for any matter governed by or
subject to the provisions of this Agreement (except for Indemnified Parties as
provided in Article 8).

 

9.10       Other Definitional and Interpretive Matters. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation will apply:

 

(a)          when a reference is made in this Agreement to an Article, Section,
subsection, Exhibit, Annex, Schedule or Recitals, such reference is to an
Article, Section or Subsection of, an Exhibit, Annex or Schedule or the Recitals
to, this Agreement unless otherwise indicated;

 

(b)          the table of contents and headings for this Agreement are for
reference purposes only and do not affect in any way the meaning or
interpretation of this Agreement;

 

(c)          the words “include,” “includes” or “including” (or similar terms)
are deemed to be followed by the words “without limitation”;

 

(d)          the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;

 



 - 33 - 

 

 

(e)          the word “or” is not limiting or exclusive;

 

(f)          any gender-specific reference in this Agreement include all
genders;

 

(g)          the definitions contained in this Agreement are applicable to the
other grammatical forms of such terms;

 

(h)          a reference to any legislation or to any provision of any
legislation will include any modification, amendment or re-enactment thereof,
any legislative provision substituted therefore and all rules, regulations and
statutory instruments issued or related to such legislation;

 

(i)            if any action is to be taken by any party hereto pursuant to this
Agreement on a day that is not a Business Day, such action will be taken on the
next Business Day following such day;

 

(j)            references to a Person are also to its permitted successors and
assigns;

 

(k)          the Parties have participated jointly in the negotiation and
drafting hereof; if any ambiguity or question of intent or interpretation
arises, this Agreement will be construed as if drafted jointly by the Parties,
and no presumption or burden of proof will arise favoring or disfavoring any
Party by virtue of the authorship of any provision hereof; no prior draft of
this Agreement nor any course of performance or course of dealing will be used
in the interpretation or construction hereof;

 

(l)          the contents of the Seller Disclosure Schedule and the other
Schedules, Exhibits and Annexes to this Agreement form an integral part of this
Agreement and any reference to “this Agreement” will be deemed to include the
Schedules, Exhibits and Annexes hereto;

 

(m)          no parol evidence will be introduced in the construction or
interpretation of this Agreement unless the ambiguity or uncertainty in issue is
plainly discernible from a reading of this Agreement without consideration of
any extrinsic evidence;

 

(n)          although the same or similar subject matters may be addressed in
different provisions of this Agreement, the parties intend that, except as
reasonably apparent on the face of the Agreement or as expressly provided in
this Agreement, each such provision will be read separately, be given
independent significance and not be construed as limiting any other provision of
this Agreement (whether or not more general or more specific in scope, substance
or content);

 

(o)          the doctrine of election of remedies will not apply in constructing
or interpreting the remedies provisions of this Agreement or the equitable power
of a court considering this Agreement or the Transactions; and

 

(p)          Any dollar thresholds indicated in this Agreement will not be an
admission or reflective of what is or may be deemed to be material or a Material
Adverse Effect.

 

10.          TERMINATION, WAIVER AND AMENDMENT

 

10.1       Termination. This Agreement may be terminated at any time prior to
the Closing by:

 

(a)          Mutual Consent. the mutual written consent duly authorized by the
respective boards of directors of Seller (or a committee thereof) and Buyer;

 



 - 34 - 

 

 

(b)          Delay. Buyer or Seller, if the Closing will not have occurred on or
before May 4, 2018 (the “Termination Date”); provided, however, that the right
to terminate this Agreement under this Section 10.1(b) will not be available to
any Party whose action or failure to act has been a principal cause of or
resulted in the failure of the Closing to occur on or before the Termination
Date, and such action or failure to act constitutes breach of this Agreement;

 

(c)          Court or Administrative Order. Either Buyer or Seller, if (1) there
is a final non-appealable Order in effect preventing consummation of the
Transactions or (2) there is any statute, rule, regulation or Order enacted,
promulgated or issued or deemed applicable to the Transactions by any
Governmental Authority that would make consummation of the Transactions illegal;

 

(d)          Failure of Buyer Condition. Buyer, if Seller has breached any
representation, warranty or covenant contained herein and (1) such breach has
not been cured within ten days after Buyer’s notice to Seller of such breach
(provided, however, that no such cure period will be available or applicable to
any such breach which by its nature cannot be cured) and (2) if not cured at or
before the Closing, such breach would result in the failure of any of the
conditions set forth in Section 7.1 or Section 7.2 to be satisfied (provided,
however, that the right to terminate this Agreement under this Section 10.1(d)
will not be available to Buyer if Buyer is at that time in material breach of
this Agreement);

 

(e)          Failure of Seller Condition. Seller, if Buyer has breached any
representation, warranty or covenant contained herein and (1) such breach has
not been cured within ten days after Seller’s notice to Buyer of such breach
(provided, however, that no such cure period will be available or applicable to
any such breach which by its nature cannot be cured) and (2) if not cured at or
before the Closing, such breach would result in the failure of any of the
conditions set forth in Section 7.1 or Section 7.3 to be satisfied (provided,
however, that the right to terminate this Agreement under this Section 10.1(e)
will not be available to Seller if Seller is at that time in material breach of
this Agreement).

 

Any Party desiring to terminate this Agreement pursuant to Section 10.1(a)
through (e) must give prior written notice of such termination to the other
Party.

 

10.2       Effect of Termination. If this Agreement is terminated in accordance
with Section 10.1, this Agreement will forthwith become void and there will be
no liability or obligation on the part of Buyer, Seller or their respective
officers, directors, stockholders or Affiliates; provided, however, that each
Party hereto will remain liable for any willful breaches of this Agreement that
occurred prior to its termination, and, provided further, that Article 5
(Confidential Nature of Information), Article 9 (Miscellaneous Provisions) and
this Section 10.2 will remain in full force and effect and survive any
termination of this Agreement.

 

10.3       Waiver of Agreement. Any term or condition hereof may be waived at
any time prior to the Closing by the Party hereto which is entitled to the
benefits thereof by action taken by its Board of Directors or its duly
authorized officer or employee; provided, however, that such action shall be
evidenced by a written instrument duly executed on behalf of such Party by its
duly authorized officer or employee. The failure of either Party to enforce at
any time any provision of this Agreement shall not be construed to be a waiver
of such provision nor shall it in any way affect the validity of this Agreement
or the right of such Party thereafter to enforce each and every such provision.
No waiver of any breach of this Agreement will be held to constitute a waiver of
any other or subsequent breach.

 

10.4       Amendment of Agreement. This Agreement may not be amended, modified
or supplemented in any manner, whether by course of conduct or otherwise, except
by an instrument in writing specifically designated as an amendment hereto,
signed by each of Buyer and Seller.

 

 - 35 - 

 

 

IN WITNESS WHEREOF, each Party has caused this Asset Purchase Agreement to be
duly executed on its behalf by its duly authorized officer as of the date first
written above.

 

  OATH INC.         By: /s/ Mark Roszkowski   Name: Mark Roszkowski   Title: EVP
Head of Corporate Development         HELIOS AND MATHESON ANALYTICS INC.,      
  By: /s/ Ted Farnsworth   Name: Ted Farnsworth   Title: Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]

 

 - 36 - 

 

 

ANNEX A

 

DEFINITIONS

 

For all purposes of and under this Agreement, the capitalized terms in this
Annex A will have the meanings set forth below.

 

“Action” means any criminal, judicial, administrative or arbitral action, audit,
charge, claim, complaint, demand, grievance, hearing, inquiry, investigation,
litigation, mediation, proceeding, subpoena or suit, whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, whether
public or private, commenced, brought, conducted or heard by or before, or
otherwise involving, any Governmental Authority or private arbitrator or
mediator.

 

“Advertising Representative Agreement” means the Advertising Representative
Agreement in substantially the form attached hereto as Exhibit I.

 

“Affiliate” when used with reference to any Person, means another Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such first Person.

 

“Agreement” has the definition given to it in the preamble.

 

“Allocation Schedule” has the definition given to it in Section 4.3(a).

 

“Assignment and Assumption Agreement and Bill of Sale” means the Assignment and
Assumption Agreement and Bill of Sale and the Assignment and Assumption
Agreement in substantially the form attached hereto as Exhibit B.

 

“Assumed Liabilities” has the definition given to it in Section 1.4.

 

“Business” has the definition given to it in the Recitals.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in San Francisco,
California or New York, New York.

 

“Business Employees” means all employees of Seller and its Subsidiaries that are
engaged exclusively in the operation or conduct of the Business that are listed
on Section 2.6(a) of the Seller Disclosure Schedule.

 

“Business Material Adverse Effect” means any change, effect, event, occurrence
or state of facts that is, or is reasonably likely to be, either individually or
when aggregated with all other changes, effects, events, occurrences or states
of facts, materially adverse to (i) the business, condition (financial or other)
or results of operations of the Business, (ii) the Purchased Assets or Assumed
Liabilities, or (iii) Seller’s ability to consummate the Transactions, in each
case other than any change, effect, event, occurrence or state of facts (A)
resulting from conditions in the United States or foreign economies, banking or
securities markets, (B) resulting from conditions in the industry in which the
Business operates in general and not specifically relating to the Business, (C)
resulting from the announcement or pendency of the Transactions (including any
action or inaction by the customers, suppliers, distributors, employees or
competitors of Seller or any of its Affiliates) (D) any failure to meet any
projections, budgets, plans or forecasts for any products, (E) the undertaking,
performance or observance of the obligations contemplated by this Agreement or
the failure to take any action as a result of restrictions or other prohibitions
set forth in this Agreement, (F) changes in GAAP or any Law, or (G) resulting
from Buyer’s failure to consent to Seller’s request to take an action prohibited
by Section 4.2; provided, however, that the matters described in clauses (A) and
(B) above will be excluded only to the extent that such matters do not have a
disproportionate impact on Seller and its Subsidiaries, as compared to other
companies that conduct business in the countries and regions and in the industry
in which Seller and its Subsidiaries conduct the Business.

 



 A-1  

 

 

“Business Social Media Accounts” has the definition given to it in Section 1.11.

 

“Business Social Media Account Data” means any data, information, analyses,
content or other material, including any usage data or information that relates
to or identifies an identified or identifiable individual, that is (a)
posted, uploaded, provided or otherwise made available by or on behalf of Seller
or any of its Subsidiaries before the Closing, through or using any Business
Social Media Account, (b) posted, uploaded, provided or otherwise made available
by or on behalf of any user before the Closing, through or using any platform,
network, service or product on which any Business Social Media Account is
hosted, or (c) otherwise accessible to Seller or its Subsidiaries before the
Closing, through, using or as a result of any Business Social Media Account.

 

“Buyer” has the definition given to it in the preamble.

 

“Buyer Closing Certificate” has the definition given to it in Section 6.2(c).

 

“Buyer Financial Statements” has the definition given to it in Section 3.6(b).

 

“Buyer Fundamental Representations” means (i) the representations and warranties
of Buyer set forth in Section 3.1 (Organization and Qualification), Section 3.2
(Capitalization), Section 3.3 (Authorization) and Section 3.4 (Binding Effect)
and (ii) the representations and warranties set forth in the Buyer Closing
Certificate, to the extent such representations and warranties directly relate
to any of the matters addressed in any of the representations and warranties
specified in clause (i) of this sentence.

 

“Buyer Indemnified Parties” has the definition given to it in Section 8.2(a).

 

“Buyer Material Adverse Effect” means any change, effect, event, occurrence or
state of facts that is, or is reasonably likely to be, either individually or
when aggregated with all other changes, effects, events, occurrences or states
of facts, materially adverse to (i) the business, condition (financial or other)
or results of operations of Buyer, or (ii) Buyer’s ability to consummate the
Transactions, in each case other than any change, effect, event, occurrence or
state of facts (A) resulting from conditions in the United States or foreign
economies, banking or securities markets, (B) resulting from conditions in the
industry in which Buyer operates in general and not specifically relating to
Buyer, (C) resulting from the announcement or pendency of the Transactions
(including any action or inaction by the customers, suppliers, distributors,
employees or competitors of Buyer or any of its Affiliates) (D) any failure to
meet any projections, budgets, plans or forecasts for any products, (E) the
undertaking, performance or observance of the obligations contemplated by this
Agreement or the failure to take any action as a result of restrictions or other
prohibitions set forth in this Agreement, or (F) changes in GAAP or any Law;
provided, however, that the matters described in clauses (A) and (B) above will
be excluded only to the extent that such matters do not have a disproportionate
impact on Buyer and its Subsidiaries, as compared to other companies that
conduct business in the countries and regions and in the industry in which Buyer
and its Subsidiaries conduct their business.

 

“Buyer SEC Documents” has the definition given to it in Section 3.6(a).

 



 A-2  

 

 

“Buyer Securities” means, collectively, the (i) Closing Shares, (ii) Closing
Warrants and (iii) Buyer Shares issued (if any) upon the exercise of the Closing
Warrants.

 

“Buyer Share” means one share of common stock, par value $0.01 per share, of the
Buyer.

 

“Buyer Shares Trading Price” means, with respect to any given date, the average
closing sale price of one Buyer Share as reported on the NASDAQ Global Select
Market for the five consecutive trading days ending on the date that is two
trading days immediately preceding such date (in each case, as adjusted as
appropriate to reflect any stock splits, spin-offs, stock dividends,
combinations, reorganizations, reclassifications or similar events).

 

“Buyer Social Media Account Data” means any data, information, analyses, content
or other material, including any usage data or information that relates to or
identifies an identified or identifiable individual, that is (a)
posted, uploaded, provided or otherwise made available by or on behalf of Buyer
or any of its Affiliates after the Closing, through or using any Business Social
Media Account, (b) under the control of Buyer or any of its Affiliates after the
Closing, through or using any Business Social Media Account, and that Buyer does
not expeditiously remove or disable access to after receiving a written notice
alleging that such material violates the Intellectual Property Rights of another
Person or applicable Law, (c) posted, uploaded, provided or otherwise made
available by or on behalf of any user after the Closing, through or using any
platform, network, service or product on which any Business Social Media Account
is hosted, or (d) otherwise accessible to Buyer or any of its Affiliates after
the Closing, through, using or as a result of any Business Social Media Account.

 

“Buyer Warrants” means warrants to purchase Buyer Shares, issued pursuant to the
Buyer Warrant Agreement.

 

“Buyer Warrant Agreement” means the Buyer Warrant Agreement in substantially the
form attached hereto as Exhibit G.

 

“Claim Certificate” has the definition given to it in Section 8.4(a).

 

“Closing” means the closing of the transactions described in Article 6.

 

“Closing Consideration” has the definition given to it in Section 1.3.

 

“Closing Date” means the date of the Closing as determined pursuant to Section
6.3.

 

“Closing Shares” has the definition given to it in Section 1.3.

 

“Closing Warrants” has the definition given to it in Section 1.3.

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Competing Transaction” has the definition given to it in Section 4.7.

 

“Confidential Information” means any information (whether communicated orally,
in writing or electronically, and regardless if communicated prior to, as of or
after the date of this Agreement or the Closing Date) which (i) is or should be
reasonably understood to be confidential or proprietary to the Party disclosing
Confidential Information or its Affiliates (such information may include without
limitation information concerning such Party’s business, products, services,
content, finances, subscribers, users, tools, source code, protocols, product
designs and plans, customer lists and other marketing and technical information,
the terms and existence of this Agreement, the Transaction Documents and the
Confidentiality Agreement, and other unpublished information) or (ii) is so
designated by the Party disclosing Confidential Information by prominently
marking it with a “confidential”, “proprietary” or similar legend. Confidential
Information shall also include any analyses, compilations, studies or other
documents or recorded information prepared by the Party receiving Confidential
Information or any of its Representatives that contain or otherwise reflect
Confidential Information.

 



 A-3  

 

 

“Confidentiality Agreement” means the Confidential Non-Disclosure Agreement
between Seller and MoviePass, Inc., dated as of November 17, 2017.

 

“Contract” means any contract, agreement, indenture, note, bond, loan,
instrument, license, lease (including real and personal property leases),
conditional sale contract, purchase or sales orders, mortgage, undertaking,
commitment, understanding, undertaking, option, warrant, calls, rights or other
enforceable arrangement or agreement, whether written or oral.

 

“Control” means, as to any Person, the possession of the power to direct or
cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or otherwise. The verb
“Control” and the term “Controlled” have the correlative meanings.

 

“Copyleft Software” means any Software that is subject to a license that
requires, as a condition of making available, use, modification, license, sale
or distribution of the Software subject to such license, that any other Software
or other technology or materials incorporated or integrated into, derived from,
bundled or distributed with, linked to or otherwise used in connection with such
Software: (a) in the case of Software, be made available, licensed or
distributed in Source Code form; (b) be made available, licensed or distributed
for the purpose of allowing the making of derivative works; (c) be made
available, licensed or distributed under terms that allow the Product to be
reverse engineered, reverse assembled or disassembled (other than to the extent
permitted under Law); or (d) be made available, licensed or distributed
(including any redistribution) at no license fee or otherwise at no charge.

 

“Copyrights” means all copyrights, whether in published or unpublished works,
which include literary works, musical works, dramatic works, pantomimes and
choreographic works, pictorial, graphic and sculptural works, motion pictures
and other audiovisual works, sound recordings, architectural works, software,
compilations and collective works, derivative works of any of the foregoing, and
any other original works of authorship fixed in any tangible medium of
expression (in whatever form now or hereafter existing); and rights in
registrations and applications for registration for any of the foregoing, and
any renewals or extensions of any such registrations.

 

“Customer Agreement” means any end user license agreement (including the general
terms of service or terms of use with respect to such end user license agreement
solely as and to the extent incorporated into such end user license agreement),
or similar agreement that is solely applicable to the Product and that is
entered into in the ordinary course of business between the Seller or any of its
Subsidiaries, on the one hand, and any End User, on the other hand.

 

“Customer Data” means copies of data, data structures, technical data,
performance data and content, including copies of any Personal Information,
uploaded, provided or otherwise made available by or for any customer to Seller
or its Subsidiaries through the use of the Products. Customer Data does not
include Intellectual Property Rights, including any Intellectual Property Rights
in any of the foregoing.

 

“Domain Name Assignment” means the Domain Name Assignment in substantially the
form attached hereto as Exhibit C.

 



 A-4  

 

 

“Domain Names” means Internet electronic addresses, uniform resource locators
and alphanumeric designations associated therewith, registered with or assigned
by any domain name registrar, domain name registry or other domain name
registration authority as part of an electronic address on the Internet, and all
applications for any of the foregoing.

 

“Electronic Delivery” has the definition given to it in Section 9.8.

 

“Employee” means any employee, consultant or independent contractor of Seller or
any of its Subsidiaries.

 

“Encumbrance” means any lien (statutory or other), claim, charge, security
interest, mortgage, pledge, easement, encumbrance, charge or other security
interest or matter affecting title, preemptive right, existing or claimed right
of first refusal, right of first offer, right of consent, put right, default, or
other adverse claim of any kind or nature whatsoever (including any conditional
sale or other title retention agreement or other similar restriction or right)
affecting the Purchased Assets, but in any event will not include any license,
covenant or other similar right or restriction.

 

“End User” means any end user of the Products who has created an account
specifically for use of the Products.

 

“End User Notice” has the definition given to it in Section 1.7(b).

 

“Environmental Laws” has the definition given to it in Section 3.14.

 

“Equipment” means all (a) computers, servers, phones, cellular phones, desks,
chairs, tables, copy machines, fax machines, modems and routers, (b) tangible
embodiments of software and other Confidential Information, and (c) other
tangible personal property.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any other Person under common control with Seller within
the meaning of Section 414(b), (c), (m) or (o) of the Code and the regulations
issued thereunder.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” has the definition given to it in Section 1.2.

 

“Excluded Contracts” means all Contracts of Seller or any of its Affiliates that
are neither Purchased Contracts nor Transferred Customer Agreements.

 

“Excluded Equipment” means all Equipment of Seller and its Affiliates that is
not Purchased Equipment.

 

“Excluded Liabilities” has the definition given to it in Section 1.5.

 

“Excluded Taxes” means any Liability for any Taxes of Seller or its Affiliates
for any Pre-Closing Tax Period relating to the Purchased Assets or Seller’s
operation of the Business.

 

“Fundamental Representations” means the Buyer Fundamental Representations and
the Seller Fundamental Representations.

 



 A-5  

 

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Generally Available Products” means Products that are generally commercially
available to end users.

 

“Governmental Authority” means any governmental, regulatory or administrative
authority, agency, body, commission or other entity, whether international,
multinational, national, regional, state, provincial or of a political
subdivision and whether domestic or foreign; any court, judicial body,
arbitration board or arbitrator; any tribunal of a self-regulatory organization;
or any instrumentality of any of the foregoing.

 

“Governmental Permits” means all governmental permits and licenses, certificates
of inspection, approvals or other authorizations.

 

“Hazardous Materials” has the definition given to it in Section 3.14.

 

“Indemnification Claim” has the definition given to it in Section 8.4(a).

 

“Indemnified Party” has the definition given to it in Section 8.2(b).

 

“Indemnifying Party” means any Party obligated to provide indemnification,
compensation or reimbursement or against whom indemnification, compensation or
reimbursement is sought, under the terms of this Agreement.

 

“Intellectual Property Rights” means Copyrights and rights with respect to
Domain Names, Patents, Trademarks and Trade Secrets, including the right to sue
for past, present and future infringement, misappropriation or other violation
thereof.

 

“Intellectual Property License Agreement” means the Intellectual Property
License Agreement in substantially the form attached hereto as Exhibit D.

 

“IRS” means the U.S. Internal Revenue Service.

 

“knowledge of Buyer” or “to Buyer’s knowledge” or similar words or phrases
relating to awareness or knowledge of Seller means the actual knowledge of the
following: Theodore Farnsworth, Stuart Benson, Sanjay Puri, Mitch Lowe and
Khalid Itum.

 

“knowledge of Seller” or “to Seller’s knowledge” or similar words or phrases
relating to awareness or knowledge of Seller means the actual knowledge of the
following: Kevin Kramer, Alyssa Reiner and Luisa Lopez.

 

“Law” means the law of any jurisdiction, whether international, multilateral,
multinational, national, federal, state, provincial, local or common law, an
Order or act, statute, ordinance, regulation, rule, collective bargaining
agreement, extension order or code promulgated by a Governmental Authority.

 

“Liability” means any and all debts, liabilities and obligations of any kind,
whether accrued or fixed, absolute or contingent, known or unknown, direct or
indirect, matured or unmatured, determined or undeterminable, on- or off-balance
sheet, including those arising under any Law, Action or Order and those arising
under any Contract or otherwise.

 



 A-6  

 

 

“Lock-Up Agreement” means the Lock-Up Agreement in substantially the form
attached hereto as Exhibit A-1.

 

“Loss” or “Losses” means any liability, loss, damage, Tax, deficiency,
Encumbrance (other than a Permitted Encumbrance), settlement cost, fine, cost,
interest, award, judgment, penalty, charge, expense, including reasonable
attorneys’ fees and consultants’ fees and expenses, and including any
out-of-pocket expenses incurred in connection with investigating, defending
against or settling any of the foregoing, including any consequential and
incidental damages, but excluding any indirect, special, punitive or exemplary
damages (except to the extent that such damages are awarded or paid to a Third
Party in connection with a Third Party Claim).

 

“Loss Threshold” has the definition given to it in Section 8.3(b).

 

“Non-Assignable Assets” has the definition given to it in Section 1.6(a).

 

“Non-Transferrable Customer Material” has the definition given to it in Section
1.1.

 

“Object Code” means one or more computer instructions in machine readable form
(whether or not packaged in directly executable form), including any such
instructions that are readable in a virtual machine, whether or not derived from
Source Code, together with any partially compiled or intermediate code that may
result from the compilation, assembly or interpretation of any Source Code.
Object Code includes firmware, compiled or interpreted programmable logic,
libraries, objects, routines, modules, bytecode, machine code, and middleware.

 

“Open Source Software” means Copyleft Software and any other Software that is
subject to any: “open source,” “copyleft,” or other similar types of license
terms (including any GNU General Public License, Library General Public License,
Lesser General Public License, Mozilla license, Berkeley Software Distribution
license, Open Source Initiative license, MIT, Apache, and Public Domain
licenses, and the like), including any licensed approved by the Open Source
Initiative and listed at http://www.opensource.org/licenses.

 

“Opt-Out End User” has the definition given to it in Section 1.7(b).

 

“Order” means any decision, ruling, charge, order, writ, judgment, injunction,
decree, stipulation, determination, award or binding agreement issued,
promulgated or entered by or with any Governmental Authority.

 

“Other Purchased Assets” means the assets set forth on Schedule 1.1(f).

 

“Party” or “Parties” has the definition given to it in the preamble.

 

“Patents” means all patents, industrial and utility models, industrial designs,
petty patents, patents of importation, patents of addition, certificates of
invention, and any other indicia of invention ownership issued or granted by any
Governmental Authority, including all provisional applications, priority and
other applications, divisionals, continuations (in whole or in part),
extensions, reissues, re-examinations or equivalents or counterparts of any of
the foregoing.

 

“Pension Plan” means each “employee pension benefit plan” (within the meaning of
Section 3(2) of ERISA).

 

“Per Claim Threshold” has the definition given to it in Section 8.3(b).

 



 A-7  

 

 

“Permissive Open Source Software” means any Open Source Software that is not
Copyleft Software.

 

“Permitted Encumbrances” means any (i) liens for Taxes, assessments and other
governmental charges, liens of landlords, carriers, warehousemen, mechanics or
materialmen incurred in the ordinary course of business, in each case for sums
not yet due and payable or due but not delinquent or for sums being contested in
good faith by appropriate proceedings, (ii) liens incurred or deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security or to secure statutory
the performance of tendering, statutory obligations, surety and appeal bonds and
other similar obligations, (iii) licenses or covenants not to sue granted to
customers, end users, or resellers of Seller or its Subsidiaries, (iv) any
general cross-license of Intellectual Property Rights of Seller or its
Subsidiaries and (v) any Encumbrance or minor imperfection in title or minor
encroachments, if any, that, individually or in the aggregate, are not material
in amount, do not materially interfere with the conduct of the Business or with
the use of the Purchased Assets or do not materially affect the value of the
Purchased Assets or the Business, including liens set forth on Schedule A-1(a).

 

“Person” means any natural person, general or limited partnership, corporation,
limited liability company, joint venture, trust, firm, association or other
legal or governmental entity.

 

“Personal Information” means data in the control of Seller that relates to and
identifies an identified or identifiable individual, including, without
limitation, name, address, telephone number, and electronic mail address.

 

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date and, in the case of any Straddle Period, the portion of such Straddle
Period ending on the Closing Date.

 

“Product” or “Products” means the products and/or services provided by Seller or
any of its Affiliates that are listed on Schedule 1.1(b); except that, for
clarity, Products do not include any Business Social Media Account, Business
Social Media Account Data, or Customer Data.

 

“Purchased Assets” has the definition given to it in Section 1.1.

 

“Purchased Confidential Information” has the definition given to it in Section
5.2(a).

 

“Purchased Contracts” means (i) the Contracts set forth on Schedule 1.1(d)(i),
and (ii) each customer and vendor Contract set forth on Schedule 1.1(d)(ii);
except that, for clarity, Purchased Contracts do not include any Customer
Agreements.

 

“Purchased Equipment” means the Equipment that is listed on Schedule 1.1(e).

 

“Purchased Intellectual Property Rights” means the rights owned by Seller or any
of its Subsidiaries with respect to (i) the Trademarks listed on Schedule
‎1.1(a)(i); (ii) the Domain Names listed on Schedule 1.1(a)(ii); and (iii) the
Copyrights and Trade Secrets exclusively embodied in the Products or Purchased
Technology (but, for clarity, not including any Intellectual Property Rights
used, held for use, embodied in, or practiced in connection with, in whole or in
part, any other product, service, Technology, or business of Seller or any of
its Affiliates).

 

“Purchased Technology” means the Technology exclusively owned by Seller or one
of its Subsidiaries and exclusively used in, or held for exclusive use in, the
Business by Seller listed on Schedule 1.1(c).

 



 A-8  

 

 

“Registration Rights Agreement” means the Registration Rights Agreement in
substantially the form attached hereto as Exhibit A-2.

 

“Representatives” means, with respect to any Person, such Person’s officers,
directors, employees, agents, counsel, accountants, financial advisors, lenders,
consultants and other representatives; provided, however, that in respect of
Seller, after the Closing Date, “Representatives” will not include any
Transferred Employee.

 

“Residual Information” has the definition given to it in Section 5.3(a).

 

“SEC” means the U.S. Securities and Exchange Commission and any Governmental
Authority that is a successor thereto.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Seller” has the definition given to it in the preamble.

 

“Seller Benefit Plan” means each Pension Plan, Welfare Plan and any other
employment, bonus, profit sharing, deferred compensation, incentive
compensation, stock ownership, stock option, stock purchase, phantom stock,
performance, retirement, thrift, savings, stock bonus, excess benefit,
supplemental unemployment, paid time off, perquisite, fringe benefit, vacation,
sick leave, severance, disability, death benefit, hospitalization, medical,
dental, life insurance, welfare benefit or other plan, program or arrangement
(whether written or unwritten), in each case, maintained or contributed to, or
required to be maintained or contributed to, by Seller or any of its ERISA
Affiliates in which Business Employees participate.

 

“Seller Closing Certificate” has the definition given to it in Section 6.1(b).

 

“Seller Disclosure Schedule” means the Seller Disclosure Schedule dated as of
the date hereof and delivered by Seller to Buyer.

 

“Seller Fundamental Representations” means (i) the representations and
warranties of Seller set forth in Section 2.1 (Organization and Qualification),
Section 2.2 (Authorization), Section 2.3 (Binding Effect), Section 2.9 (Taxes),
and Section 2.11 (Title to Purchased Assets), and (ii) the representations and
warranties set forth in the Seller Closing Certificate, to the extent such
representations and warranties directly relate to any of the matters addressed
in any of the representations and warranties specified in clause (i) of this
sentence.

 

“Seller Indemnified Parties” has the definition given to it in Section 8.2(b).

 

“Seller” has the definition given to it in the preamble.

 

“Software” means computer software, programs and databases in any form,
including Source Code, Object Code, operating systems and specifications, data,
databases, database management code, firmware, utilities, graphical user
interfaces, menus, images, icons, forms and software engines, and all related
documentation, developer notes, comments and annotations.

 

“Source Code” means one or more statements in human readable form, including
comments, definitions and annotations, which are generally formed and organized
to the syntax of a computer or programmable logic programming language
(including such statements in batch or scripting languages and including
hardware definition languages such as VHDL), together with any and all text,
data and data structures, diagrams, graphs, charts, presentations, manuals,
instructions, commands, procedures, schematics, flow-charts and other work
product or information that describe the foregoing.

 



 A-9  

 

 

“Start Date” has the definition given to it in Section 4.4(a).

 

“Straddle Period” means any Tax period that begins before and ends after the
Closing Date.

 

“Subsidiary” of any Person means any other Person (1) of which the first Person
owns directly or indirectly 50% or more of the equity interest in the other
Person or (2) of which (or in which) an amount of the voting securities, other
voting ownership or voting partnership interests of which is sufficient to elect
at least a majority of its board of directors or other governing body (or, if
there are no such voting interests, more than 50% of the equity interests of
which) is directly or indirectly owned or Controlled by the first Person, by
such Person with one or more of its Subsidiaries or by one or more of such
Person’s other Subsidiaries or (3) in which the first Person has the contractual
or other power to designate a majority of the board of directors or other
governing body.

 

“Survival Period” has the definition given to it in Section 8.1.

 

“Tax Return” means any return, report or statement filed or required to be filed
with respect to any Tax, including any information return, declaration of
estimated tax, claim for refund, election, or voluntary disclosure agreement,
and any schedule, addendum or attachment thereto, and any amendment thereof.

 

“Taxes” means, all taxes of any kind, including all net income, capital gains,
gross income, gross receipt, property, franchise, sales, use, excise,
withholding, payroll, employment, social security, workers’ compensation,
unemployment, occupation, capital stock, ad valorem, value added, transfer,
gains, profits, net worth, asset, transaction, and other taxes, and any
interest, penalties or additions to tax with respect thereto, imposed by any
Taxing Authority.

 

“Taxing Authority” means the Internal Revenue Service or any other Governmental
Authority responsible for the administration, collection or determination of any
Tax.

 

“Technology” means (i) Software (including software development kits, APIs,
computer programs, codecs, interfaces, software implementations of algorithms
and models and methodologies), whether in Source Code, Object Code, or other
form, (ii) databases, compilations, collections of data and data, (iii)
inventions (whether or not patentable), (iv) methods and processes, (v) designs
and schematics, (vi) know-how and (vii) works of authorship, including
documentation (e.g. user manuals and training materials), but excluding in each
case any Business Social Media Account or Business Social Media Account Data.
Technology does not include Intellectual Property Rights, including any
Intellectual Property Rights in any of the foregoing.

 

“Termination Date” has the definition given to it in Section 10.1(b).

 

“Third Party” means any Person not an Affiliate of the other referenced Person
or Persons.

 

“Third Party Claim” has the definition given to it in Section 8.5.

 

“Third Party Components” means, with respect to any Product, Technology that is
not exclusively owned by Seller or its Subsidiaries and is embedded in,
incorporated into, used in connection with, or distributed by Seller with such
Product.

 



 A-10  

 

 

“Trade Secrets” means any Confidential Information that would constitute a
“trade secret” under applicable Law, but excluding Patents and Copyrights.

 

“Trademark Assignment Agreement” means the Trademark Assignment Agreement in
substantially the form attached hereto as Exhibit F.

 

“Trademarks” means trademarks, service marks, fictional business names, trade
names, commercial names, certification marks, collective marks, and other
proprietary rights to any words, names, slogans, symbols, logos, devices or
combinations thereof used to identify, distinguish and indicate the source or
origin of goods or services; registrations, renewals, applications for
registration; equivalents and counterparts of any of the foregoing; and, the
goodwill of the business associated with each of the foregoing.

 

“Transaction Documents” means the (i) Assignment and Assumption Agreement and
Bill of Sale, (ii) the Lock-Up Agreement, (iii) the Registration Rights
Agreement, (iv) the Domain Name Assignment, (v) the Intellectual Property
License Agreement, (vi) the Trademark Assignment Agreement, (vii) the Transition
Services Agreement, (viii) the Buyer Warrant Agreement and (ix) the Advertising
Representative Agreement.

 

“Transaction Expenses” has the definition given to it in Section 9.2.

 

“Transactions” has the definition given to it in the Recitals.

 

“Transfer Taxes” has the definition given to it in Section 4.3(c).

 

“Transferred Customer Agreements” has the definition given to it in Section
1.1(i).

 

“Transferred Customer Data” has the definition given to it in Section 1.1(h).

 

“Transferred Business Social Media Account Data” means Business Social Media
Account Data that is posted, uploaded, provided or otherwise made available by
Seller or its Subsidiaries on an applicable social media account and that is
owned by Seller or its Subsidiaries or in which Seller or its Subsidiaries has
exclusive rights.

 

“Transferred Employees” has the definition given to it in Section 4.4(a).

 

“Transition Services Agreement” means the Transition Services Agreement in
substantially the form attached hereto as Exhibit E.

 

“Unreviewed Financial Statements” has the definition given to it in Section
2.10.

 

“WARN” has the definition given to it in Section 4.4(b).

 

“Welfare Plan” means each “employee welfare benefit plan” (within the meaning of
Section 3(1) of ERISA).

 



 A-11  

